--------------------------------------------------------------------------------

 
 


 
EXPLORATION, DEVELOPMENT AND
MINE OPERATING AGREEMENT
 


Between


U.S. MOLY CORP.,
U.S. ENERGY CORP.,
CRESTED CORP.


And


KOBEX RESOURCES LTD.
 


 
Lucky Jack Project, Colorado USA
 
(Previously known as the Mt. Emmons Project)
 


 
April 3, 2007
 







--------------------------------------------------------------------------------


 
 



 
TABLE OF CONTENT
     
Page
PART I
THE TRANSACTION
1
ARTICLE I
DEFINITIONS AND CROSS-REFERENCES
1
1.1
Definitions
1
1.2
Cross References
2
ARTICLE II
NAME, PURPOSES AND TERM
2
2.1
General
2
2.2
Option Period and Joint Venture Period
2
2.3
Purposes
2
2.4
Limitation
2
ARTICLE III
REPRESENTATIONS AND WARRANTIES; TITLE TO ASSETS
2
3.1
Representations and Warranties of all Parties
2
3.2
Representations and Warranties of the U.S. Energy Group
3
3.3
Certificates of U.S. Energy and Crested
5
3.4
Knowledge of Parties
5
3.5
Disclosures
6
3.6
Loss of Title
6
3.7
Royalties, Production Taxes and Other Payments Based on Production
6
3.8
Agreement Subject to TSX Venture Exchange Approval
6
ARTICLE IV
RELATIONSHIP OF THE PARTICIPANTS
6
4.1
No Partnership or Fiduciary Relationship
6
4.2
Tax Matters
7
4.3
Other Business Opportunities
7
4.4
Waiver of Rights to Partition or Other Division of Assets
7
4.5
Implied Covenants
7
4.6
No Third Party Beneficiary Rights
7
4.7
Relationship of U.S. Energy and Crested
7
PART II
THE OPTION PERIOD
7
ARTICLE V
INITIAL EXPENDITURE
7
5.1
Initial Expenditure
7
ARTICLE VI
THE OPTION
8
6.1
Option
8
6.2
Option Stages
9
6.3
Cash in Lieu and Accelerated Payments
10
6.4
Failure to Make Option Payments and Termination
10
6.5
Wind-Up upon Termination During the Option Period
10
6.6
Discretion of Kobex for Manner of Payment
11
6.7
Bankable Feasibility Study Payment
11

 
                                                                        
 
-i-

--------------------------------------------------------------------------------


 



 
TABLE OF CONTENT
 
 
(continued)
Page
6.8
Exercise of Option
11
6.9
The USE/CC Election
12
6.10
Termination on Acquisition Election
14
6.11
Covenants of USE/CC
14
6.12
Title to Property on Acquisition Election
14
6.13
Royalty
14
ARTICLE VII
RIGHTS AND OBLIGATIONS DURING THE OPTION PERIOD
14
7.1
Manager During Option Period
14
7.2
Technical Committee
15
7.3
Management Committee
15
7.4
Water Treatment Facility
15
7.5
Reports During Option Period
16
7.6
Title to Property
16
7.7
Permit Obligations of Kobex During Option Period
16
7.8
Access to Property During Option Period
16
7.9
Maintenance of Property During Option Period
16
7.10
Management of Existing Underground Mine Conditions During Exploration
16
7.11
Indemnification of Manager During Option Period
17
7.12
Programs and Budgets
17
7.13
Presentation of Programs and Budgets
17
7.14
Review and Adoption of Proposed Programs and Budgets
17
7.15
Budget Overruns; Program Changes
18
7.16
Assignment During Option Period
18
7.17
Other Provisions
18
PART III
THE JOINT VENTURE PERIOD
18
ARTICLE VIII
JOINT VENTURE
18
8.1
Purpose
18
8.2
Manager
18
8.3
Initial Participating Interests and Contributions
19
8.4
Changes in Participating Interests
19
8.5
Deemed Expenditures
19
8.6
Conversion of Minority Interest.
20
8.7
Continuing Liabilities Upon Adjustments of Participating Interests
20
8.8
Documentation of Adjustments to Participating Interests
21
8.9
Grant of Lien and Security Interest
21
8.10
Subordination of Interests
22
8.11
Indemnity
22
8.12
Holding of Property
22
8.13
Holding of Joint Venture Property
22
8.14
Management Committee
22

 
 
-ii-

--------------------------------------------------------------------------------


 



 
TABLE OF CONTENTS
 
 
(continued)
Page
8.15
Facility
23
ARTICLE IX
PROGRAMS AND BUDGETS
23
9.1
Operations Pursuant to Programs and Budgets
23
9.2
Presentation of Programs and Budgets
23
9.3
Review and Adoption of Proposed Programs and Budgets
23
9.4
Election to Participate
24
9.5
Recalculation or Restoration of Reduced Interest Based on Actual Expenditures
25
9.6
Budget Overruns; Program Changes
26
9.7
Emergency or Unexpected Expenditures
26
9.8
Development Programs and Budgets; Project Financing
26
9.9
Expansion or Modification Programs and Budgets
27
ARTICLE X
ACCOUNTS AND SETTLEMENTS
27
10.1
Monthly Statements and Applications of this ARTICLE
27
10.2
Cash Calls
27
10.3
Failure to Meet Cash Calls
28
10.4
Cover Payment
28
10.5
Remedies
28
10.6
Audits
31
ARTICLE XI
DISPOSITION OF PRODUCTION
31
11.1
Taking In Kind
31
11.2
Failure of Participant to Take In Kind
32
11.3
Hedging
32
ARTICLE XII
SUPPLEMENTAL BUSINESS AGREEMENT
32
12.1
Supplemental Business Agreement
32
ARTICLE XIII
TRANSFER OF INTEREST; PREEMPTIVE RIGHT
33
13.1
General
33
13.2
Limitations on Free Transferability
33
PART IV
PROVISIONS APPLICABLE TO BOTH OPTION PERIOD AND JOINT VENTURE PERIOD
35
ARTICLE XIV
MANAGEMENT COMMITTEE
35
14.1
Meetings of Management Committee
35
14.2
Action Without Meeting in Person
36
14.3
Matters Requiring Approval
36
ARTICLE XV
MANAGER
36
15.1
Powers and Duties of Manager
36
15.2
Standard of Care
40

 
 
 
-iii-

--------------------------------------------------------------------------------


 



 
TABLE OF CONTENTS
 
 
(continued)
Page
15.3
Resignation; Deemed Offer to Resign
40
15.4
Administrative Charges and Services Agreement
42
15.5
Transactions With Affiliates
42
15.6
Activities During Deadlock
42
ARTICLE XVI
WITHDRAWAL AND TERMINATION
42
16.1
Termination
42
16.2
Termination by Deadlock
42
16.3
Withdrawal
43
16.4
Continuing Obligations and Environmental Liabilities
43
16.5
Disposition of Assets on Termination
43
16.6
Non-Compete Covenants
43
16.7
Right to Data After Termination
44
16.8
Continuing Authority
44
ARTICLE XVII
ACQUISITIONS WITHIN AREA OF INTEREST
44
17.1
General
44
17.2
Notice to Non-Acquiring Party
44
17.3
Election to Acquire
45
17.4
Election to Acquire Not Exercised
45
ARTICLE XVIII
ABANDONMENT AND SURRENDER OF PROPERTIES
45
18.1
Abandonment and Surrender of Property - Option Period
45
18.2
Abandonment and Surrender of Property - Joint Venture Period
45
ARTICLE XIX
DISPUTES
46
19.1
Governing Law
46
19.2
Dispute Resolution
46
19.3
Mediation
46
19.4
Arbitration
46
ARTICLE XX
CONFIDENTIALITY, OWNERSHIP, USE AND DISCLOSURE OF INFORMATION
49
20.1
Business Information
49
20.2
Party Information
49
20.3
Permitted Disclosure of Confidential Business Information
49
20.4
Disclosure Required By Law
50
20.5
Permitted Disclosure
50
20.6
Public Announcements
51
ARTICLE XXI
GENERAL PROVISIONS
51
21.1
Notices
51
21.2
Currency
52
21.3
Headings
52

 
 
-iv-

--------------------------------------------------------------------------------


 



 
TABLE OF CONTENTS
 
 
(continued)
Page
21.4
Waiver
52
21.5
Modification
53
21.6
Force Majeure
53
21.7
Rule Against Perpetuities
54
21.8
Further Assurances
54
21.9
Entire Agreement; Successors and Assigns
54
21.10
Memorandum
54
21.11
Counterparts
55

 
 


EXHIBIT A
Property Description
EXHIBIT B
Accounting Procedures
EXHIBIT C
Tax Matters
EXHIBIT D
Definitions and Interpretation
EXHIBIT E
Section 3.2(g) Disclosure
EXHIBIT F
Certificate of Non - B.C. Resident
EXHIBIT G
Certificate of Accredited Investor
EXHIBIT H
Support Agreement
EXHIBIT I
Voting Trust Agreement
EXHIBIT J
Marketing Agreement
EXHIBIT K
Insurance Requirements
EXHIBIT L
Services Agreement
EXHIBIT M
Area of Interest
EXHIBIT N
Escrow Agreement
EXHIBIT O
Net Profits Interest

 
 
 
 

-v-

--------------------------------------------------------------------------------


 
 



EXPLORATION, DEVELOPMENT AND MINE OPERATING AGREEMENT
 
This Exploration, Development and Mine Operating Agreement is made as of April
3, 2007 (“Agreement Date”) by and between KOBEX RESOURCES LTD., a Canadian
corporation (“Kobex”), the address of which is 1700 - 700 West Pender Street,
Vancouver, BC V6C 1G8, Canada, U.S. MOLY CORP., a Wyoming corporation (the
“Company”), the address of which is 877 North 8th West, Riverton, WY 82501, U.S.
ENERGY CORP., a Wyoming corporation, the address of which is 877 North 8th West,
Riverton, WY 82501, (“U.S. Energy”) and CRESTED CORP. a Colorado corporation,
the address of which is 877 North 8th West, Riverton, WY 82501 (“Crested”)
(collectively the Company, U.S. Energy, and Crested are “U.S. Energy Group”).
 
RECITALS
 

A.  
U.S. Energy and Crested (collectively “USE/CC”) own the Company as to 50% each.

 

B.  
USE/CC collectively own 100% of certain property in Gunnison County, Colorado,
named the “Lucky Jack Project” (the “Property”), previously known as the Mt.
Emmons Project, and which Property is described in Exhibit A.

 

C.  
The Parties previously entered into the Letter Agreement whereby the U.S. Energy
Group granted Kobex an option to earn certain interests in the Property and
provided Kobex with the right to explore and, if justified, develop the
Property.

 

D.  
The Parties wish to formalize the terms of the Letter Agreement by entering into
this Agreement which defines the relationship of the Parties for two distinct
periods: (1) the Option Period, during which Kobex can choose to make certain
expenditures and option payments which shall entitle Kobex to earn an initial
15% equity interest in the Property and subsequently during which Kobex may
choose to continue with making certain expenditures and option payments in order
to earn an additional 35% equity interest in the Property (for an aggregate
50%); and (2) the Joint Venture Period during which Kobex may enter into a joint
venture with USE/CC and USE/CC may later elect to have Kobex acquire an
additional 15% interest in the Joint Venture or elect to have Kobex acquire all
of USE/CC’s interest in the Property.

 
NOW THEREFORE, in consideration of the covenants and conditions contained
herein, Kobex and the U.S. Energy Group agree as follows:
 
PART I  
 
THE TRANSACTION
 
ARTICLE I  
 
DEFINITIONS AND CROSS-REFERENCES
 
1.1  Definitions. The terms defined in Exhibit D and elsewhere shall have the
defined meaning wherever used in this Agreement, including in Exhibits.
 

--------------------------------------------------------------------------------

-2-
 
1.2  Cross References. References to “Exhibits”, “Parts”, “Articles” and
“Sections” refer to Exhibits, Parts, Articles and Sections of this Agreement.
References to “Paragraphs” and “Subparagraphs” refer to paragraphs and
subparagraphs of the referenced Exhibits.
 
ARTICLE II  
 
NAME, PURPOSES AND TERM
 
2.1  General. The Parties hereby enter into this Agreement for the purposes
hereinafter stated. All of the rights and obligations of the Parties in
connection with the Assets or the Property and all Operations shall be subject
to and governed by this Agreement.
 
2.2  Option Period and Joint Venture Period. During the Option Period, the
Property and Assets shall be managed and operated by the Parties pursuant to the
terms of Part II of this Agreement, unless otherwise indicated therein. During
the Joint Venture Period, the Property and Assets shall be managed and operated
by the JV Participants pursuant to the terms of Part III of this Agreement,
unless otherwise indicated therein. Part I and IV of this Agreement shall apply
to both the Option Period and Joint Venture Period.
 
2.3  Purposes. This Agreement is entered into for the following purposes and for
no others, and shall serve as the exclusive means by which each of the Parties
accomplishes such purposes:
 

(a)  
to conduct all permitting studies, work, and governmental submissions to allow
the Property to be explored, developed and if appropriate produced;

 

(b)  
to conduct Exploration within the Property and Area of Interest;

 

(c)  
to evaluate the possible Development and Mining of the Property, and, if
justified, to engage in Development and Mining;

 

(d)  
to engage in Operations on the Property;

 

(e)  
to engage in marketing Products, to the extent provided by this Agreement;

 

(f)  
to complete and satisfy all Environmental Compliance obligations affecting the
Property; and

 

(g)  
to perform any other activity necessary, appropriate, or incidental to any of
the foregoing.

 
2.4  Limitation. Unless the Parties otherwise agree in writing, the Operations
shall be limited to the purposes described in Section 2.3, and nothing in this
Agreement shall be construed to enlarge such purposes or to change the
relationships of the Parties as set forth in Section 4.1.
 
ARTICLE III  
 
REPRESENTATIONS AND WARRANTIES; TITLE TO ASSETS
 
3.1  Representations and Warranties of all Parties. As of the Effective Date,
each Party warrants and represents to the other that:
 

--------------------------------------------------------------------------------

-3-
 

(a)  
it is a body corporate duly incorporated and validly subsisting under the laws
of its incorporating jurisdiction;

 

(b)  
it has full power and authority to own its property and assets and to carry on
its business and to enter into this Agreement;

 

(c)  
neither the execution and delivery of this Agreement nor any of the agreements
referred to herein or contemplated hereby shall result in the breach or
accelerate the performance required by any other agreement or arrangement to
which it is a party;

 

(d)  
it is not subject to any governmental order, judgment, decree, debarment,
sanction or Laws that would preclude the permitting or implementation of
Operations under this Agreement; and

 

(e)  
this Agreement has been duly executed and delivered by it and is valid and
binding upon it in accordance with its terms.

 
3.2  Representations and Warranties of the U.S. Energy Group. As of the
Effective Date, the U.S. Energy Group makes the following representations and
warranties to Kobex:
 

(a)  
USE/CC collectively own a 100% interest in the Property and the Property is
properly described in Exhibit A;

 

(b)  
USE/CC is in exclusive possession of the Property, has good marketable title to
the patented mining claims which are part of the Property, subject only to the
Patented Claim Litigation, and has Good Mining Title to the unpatented lode and
millsite claims which are part of the Property, and has the right to dispose of
the Property, or an interest therein, as contemplated in this Agreement;

 

(c)  
the U.S. Energy Group has delivered to or made available for inspection by Kobex
all Existing Data in its possession or control, and true and correct copies, as
requested by Kobex, of all permits, licenses, leases or other contracts relating
to the Property;

 

(d)  
with respect to unpatented lode claims and millsite claims located by the U.S.
Energy Group that are included within the Property, except as set forth in the
Title Opinion and subject to the paramount title of the United States: (i) the
unpatented mining claims were properly laid out and monumented; (ii) all
required location and validation work was properly performed; (iii) location
notices and certificates were properly recorded and filed with appropriate
governmental agencies; (iv) all assessment work required to hold the unpatented
mining claims has been performed and all Governmental Fees have been paid in a
manner consistent with that required of the Manager pursuant to Section 15.1(j)
through the assessment year ending September 1, 2007; (v) all affidavits of
assessment work, evidence of payment of Governmental Fees, and other filings
required to maintain the claims in good standing have been properly and timely
recorded or filed with appropriate governmental agencies; and (vi) the U.S.
Energy Group has no knowledge of

 
 

--------------------------------------------------------------------------------

-4-
 
                conflicting mining claims from any third parties. Nothing in
this Section, however, shall be deemed to be a representation or a warranty that
any of the unpatented mining claims contains a valuable mineral deposit;
 

(e)  
with respect to unpatented lode claims and millsite claims not located by the
U.S. Energy Group but which are included within the Property, except as set
forth in the Title Opinion and subject to the paramount title of the United
States: to the knowledge of the U.S. Energy Group (i) all assessment work
required to hold the unpatented mining claims has been performed and all
Governmental Fees have been paid in a manner consistent with that required of
the Manager pursuant to Section 15.1(j) through the assessment year ending
September 1, 2007; (ii) all affidavits of assessment work, evidence of payment
of Governmental Fees, and other filings required to maintain the claims in good
standing have been properly and timely recorded or filed with appropriate
governmental agencies; (iii) the claims are free and clear of Encumbrances or
defects in title; and (iv) the U.S. Energy Group has no knowledge of conflicting
mining claims. Nothing in this Section, however, shall be deemed to be a
representation or a warranty that any of the unpatented mining claims contains a
valuable discovery of minerals;

 

(f)  
with respect to the Property, except for the Patented Claim Litigation as
previously disclosed to Kobex, since the acquisition of the Property from Phelps
Dodge Corporation and Mt. Emmons Mining Company (collectively “PD/MEMCO”), there
are no pending or threatened actions, suits, claims or proceedings, and there
have been no previous transactions affecting its interests in the Property which
have not been for fair consideration;

 

(g)  
except as to matters otherwise disclosed in writing to Kobex prior to the
Effective Date as set out in Exhibit E:

 

(i)  
since the acquisition of the Property from PD/MEMCO activities on the Property
with respect to the Property and its ownership and operation have not been in
violation of any Laws (including without limitation any Environmental Laws), nor
caused or permitted any damage (including Environmental Damage, as defined
below) or impairment to the health, safety, or enjoyment of any person at or on
the Property or in the general vicinity of the Property;

 

(ii)  
since the acquisition of the Property from PD/MEMCO there has been no material
spill, discharge, leak emission, ejection, escape, dumping, or any release or
threatened release of any kind, of any toxic or hazardous substance or waste (as
defined by any applicable Laws) from, on, in, or under the Property or into the
environment, except releases permitted or otherwise authorized by such law;

 

(iii)  
the U.S. Energy Group has not received inquiry from or notice of a pending
investigation from any governmental agency or of any

 
 

--------------------------------------------------------------------------------

-5-
 
                        administrative or judicial proceeding concerning the
violation of any Laws;
 

(iv)  
the U.S. Energy Group has no interest in any mineral interest located within two
miles of the outermost boundary of the Property, with the exception of the
Property itself; and

 

(v)  
since the acquisition of the Property from PD/MEMCO by the Company, the water
treatment facility (the “Facility”) located on the Property has at all times
been operated within the terms of any permits and licenses that it is operating
under, and has been operated in accordance with all applicable Laws;

 

(h)  
except for patented land within the exterior boundaries of the Property, except
as set forth in the Title Opinion all of the land within the Property is covered
by at least one mining or millsite claim of the correct nature for the deposit
being located or the use being contemplated (e.g., a lode claim was used to
locate a lode deposit, a placer claim was used to locate a placer deposit, and a
millsite claim was used to locate the ground for mine facilities) which the
mining claim records of the United States Department of Interior, Bureau of Land
Management (LR-2000 system) show as being an “active” claim as of December 1,
2006;

 

(i)  
except for the Permitted Encumbrances or the Royalty, the Property is clear of
all Encumbrances;

 

(j)  
no consent or approval of any third party or governmental agency is required for
the execution, delivery or performance of the Agreement by the U.S. Energy Group
or the transfer or acquisition of any interest in the Property; and

 

(k)  
no proceedings are pending for and the U.S. Energy Group is not aware of any
basis for the institution of any proceedings leading to the dissolution or
winding-up of the U.S. Energy Group or the placing of any company in the U.S.
Energy Group into bankruptcy or subject to any other laws governing the affairs
of insolvent persons.

 
The representations and warranties set forth above shall survive the execution
and delivery of any documents of Transfer provided under this Agreement.
 
3.3  Certificates of U.S. Energy and Crested. U.S. Energy and Crested have each
completed and executed and is delivering concurrently with this Agreement:
 

(a)  
a Certificate of Non-B.C. Resident in the form attached at Exhibit F; and

 

(b)  
a Certificate of Accredited Investor attached at Exhibit G.

 
3.4  Knowledge of Parties. For a representation or warranty made to a Party’s
“knowledge,” the term “knowledge” shall mean the actual knowledge on the part of
the officers and directors of the applicable Party, or of facts that would
reasonably lead to the indicated conclusions, and it
 
 

--------------------------------------------------------------------------------

-6-
 
is a requirement that such persons must have made the enquiries that are
reasonably necessary to enable that person to make the representation, statement
or disclosure.
 
3.5  Disclosures. Each of the Parties represents and warrants that it is unaware
of any material facts or circumstances that have not been disclosed in this
Agreement, which should be disclosed to the other Parties in order to prevent
the representations and warranties in this Article III from being materially
misleading. U.S. Energy Group has disclosed to Kobex all information it believes
to be relevant concerning the Assets and Property, and has provided to or made
available for inspection by Kobex all such information, but does not make any
representation or warranty, express or implied, as to the value of the Assets or
Property. Each Party represents to the other that in negotiating and entering
into this Agreement it has relied solely on its own appraisals and estimates as
to the value of the Assets and Property and upon its own geologic and
engineering interpretations related thereto.
 
3.6  Loss of Title. Any failure or loss of title to any of the Assets, and all
costs of defending, curing and clarifying title, shall be charged as follows:
 

(a)  
all such costs up to the amount of $75,000 will be borne solely by the U.S.
Energy Group; and

 

(b)  
all such costs greater than the initial $75,000 referred to in Section 3.6(a)
shall be charged to the Business Account, and Kobex shall be entitled to include
such costs as Expenditures.

 
3.7  Royalties, Production Taxes and Other Payments Based on Production. All
required payments of production royalties, taxes and other payments to private
parties and governmental entities, shall be determined and made by Kobex. In the
event that Kobex fails to make any such required payment, the other Party shall
have the right to make such payment and shall thereby become subrogated to the
rights of such third party; provided, however, that the making of any such
payment on behalf of Kobex shall not constitute acceptance by the paying Party
of any liability to such third party for the underlying obligation.
 
3.8  Agreement Subject to TSX Venture Exchange Approval. This Agreement shall be
subject to the approval of the TSX Venture Exchange, which such approval Kobex
shall obtain within 90 days after the execution and delivery of this Agreement
by the Parties hereto. In the event that approval is not received within 90
days, this Agreement will immediately terminate, unless the Parties agree
otherwise. 
 
ARTICLE IV  
 
RELATIONSHIP OF THE PARTICIPANTS
 
4.1  No Partnership or Fiduciary Relationship. The Parties agree and declare
that the Agreement must not be construed as constituting an association,
corporation, mining partnership or any other kind of partnership, except for the
tax partnership describe in Exhibit C and, except for the agency of the Manager
specifically provided for in the Agreement, and subject to Sections 3.2(c) and
8.1, nothing in the Agreement shall be deemed to constitute any Party a partner,
agent or legal representative of any other Party for any purpose whatsoever and
nothing in the Agreement shall create or be deemed to create a fiduciary
relationship between the Parties,
 

--------------------------------------------------------------------------------

-7-
 
 
nor between the Manager and the other Parties or any of them. The rights,
duties, obligations and liabilities of the Parties shall be several and not
joint or collective. Each Party shall be responsible only for its obligations as
herein set out and shall be liable only for its share of the costs and expenses
as provided herein, and it is the express purpose and intention of the Parties
that their ownership of Assets and the rights acquired hereunder shall be as
tenants in common.
 
4.2  Tax Matters. All tax matters affecting the Parties under this Agreement
shall be governed by the principals set out in Exhibit C.
 
4.3  Other Business Opportunities. Except as expressly provided in this
Agreement, each Party shall have the right to engage in and receive full
benefits from any independent business activities or operations, whether or not
competitive with this Business, without consulting with, or obligation to, the
other Parties. The doctrines of corporate opportunity or business opportunity
shall not be applied to this Business nor to any other activity or operation of
any of the Parties. None of the Parties shall have any obligation to the other
with respect to any opportunity to acquire any property outside the Property at
any time, or, except as otherwise provided in Section 16.6, within the Property
after the termination of the Business. Unless otherwise agreed in writing and
subject to ARTICLE XI, none of the Parties shall have any obligation to mill,
beneficiate or otherwise treat any Products in any facility owned or controlled
by the applicable Party.
 
4.4  Waiver of Rights to Partition or Other Division of Assets. The Parties
hereby waive and release all rights of partition, or of sale in lieu thereof, or
other division of Assets, including any such rights provided by Law.
 
4.5  Implied Covenants. There are no implied covenants contained in this
Agreement other than those of good faith and fair dealing.
 
4.6  No Third Party Beneficiary Rights. This Agreement shall be construed to
benefit the Parties and their respective successors and assigns only, and shall
not be construed to create third party beneficiary rights in any other party or
in any governmental organization or agency, except to the extent required by
Project Financing and as provided in this Agreement.
 
4.7  Relationship of U.S. Energy and Crested. U.S. Energy and Crested intend to
complete a merger. For any actions occurring prior to the merger, or in the
event that merger does not take place, U.S. Energy is authorized by Crested to
act on its behalf with respect to this Agreement.
 
PART II  
 
THE OPTION PERIOD
 
ARTICLE V  
 
INITIAL EXPENDITURE
 
5.1  Initial Expenditure.  Kobex agrees that on or before March 31, 2008, Kobex
shall complete Expenditures not less than $3,500,000 (the “Initial Expenditure”)
The cost of the Title Opinion concerning the Property provided to Kobex by the
U.S. Energy Group shall be paid by Kobex and credited to this Initial
Expenditure. In addition, Kobex has provided a schedule of costs attributable to
due diligence procedures incurred by Kobex from July 10, 2006
 

--------------------------------------------------------------------------------

-8-
 
 
until the Agreement Date which will have future utility directly related to the
purposes of this Agreement and $100,000 of such costs shall be included as part
of the Initial Expenditures. If Kobex determines that it does not wish to
proceed with the Option prior to completing the payment of the Initial
Expenditure, it may terminate the Agreement immediately pursuant to Section 6.4
by delivering notice to the U.S. Energy Group, and the remaining balance of the
Initial Expenditure shall be immediately due and payable to USE/CC.
 
      ARTICLE VI  
THE OPTION
 
6.1  Option. USE/CC grants to Kobex the exclusive option (the “Option”) to
acquire up to an undivided 50% interest in the Property (in two stages as
detailed in Section 6.2) by making cash payments or share issuances (of cash
equivalent value) to USE/CC (collectively the “Option Payments”) and incurring
Expenditures in the following manner:
 

(a)  
on or before 10 Business Days of the later of the Agreement Date or Canadian
regulatory and stock exchange approval applicable to Kobex, may make an Option
Payment by either:

 

(i)  
issuing to USE/CC common shares in the capital of Kobex having an aggregate
value of $750,000, at the Market Price and using the Exchange Rate on the date
the Market Price is set; or

 

(ii)  
making a cash payment to USE/CC of $750,000;

 

(b)  
in addition to the Initial Expenditure (which is a firm commitment of Kobex), on
or before March 31, 2008, make an Option Payment to USE/CC of $500,000 or issue
to USE/CC common shares in the capital of Kobex having an aggregate value of
$500,000 of the Market Price and using the Exchange Rate on the date the Market
Price is set; and make a payment of $700,000 in one of the following manners, to
be decided by Kobex:

 

(i)  
increasing the Option Payment by $700,000 (or issuing to USE/CC additional
common shares in the capital of Kobex having a value of $700,000) for an
aggregate $1,200,000;

 

(ii)  
incurring an additional $700,000 in Expenditures; or

 

(iii)  
apportioning the additional $700,000 between increased Expenditures and an
increased Option Payment (payable in cash or shares of Kobex);

 

(c)  
on or before December 31, 2008:

 

(i)  
completing not less than an additional $5,000,000 (for a minimum aggregate of
$8,500,000 and maximum of $9,200,000) in Expenditures; and

 

--------------------------------------------------------------------------------

-9-
 
 

(ii)  
making an Option Payment to USE/CC of $500,000 or issuing to USE/CC common
shares in the capital of Kobex having an aggregate value of $500,000 of the
Market Price and using the Exchange Rate on the date the Market Price is set;

 

(d)  
on or before December 31, 2009:

 

(i)  
completing not less than an additional $5,000,000 (for a minimum aggregate of
$13,500,000 and a maximum of $14,200,000) in Expenditures; and

 

(ii)  
making an Option Payment to USE/CC of $500,000 or issuing to USE/CC common
shares in the capital of Kobex having an aggregate value of $500,000 of the
Market Price and using the Exchange Rate on the date the Market Price is set;

 

(e)  
on or before December 31, 2010:

 

(i)  
completing not less than an additional $2,500,000 (for a minimum aggregate of
$16,000,000 and a maximum aggregate of $16,700,000) in Expenditures; and

 

(ii)  
making an Option Payment to USE/CC of $500,000 or issuing to USE/CC common
shares in the capital of Kobex having an aggregate value of $500,000 of the
Market Price and using the Exchange Rate on the date the Market Price is set;

 

(f)  
on or before December 31, 2011 making an Option Payment to USE/CC of $500,000 or
issuing to USE/CC common shares in the capital of Kobex having an aggregate
value of $500,000 of the Market Price and using the Exchange Rate on the date
the Market Price is set; and

 

(g)  
delivering to USE/CC a bankable feasibility study on the Property, including
confirmation of advance permitting or mining permit issuance thereon
(collectively the “Study”), subject to Section 6.7.

 
Any excess Expenditures completed in advance of an anniversary date specified in
this Section 6.1 shall be carried over and shall qualify, and be accounted for,
as Expenditures completed by the subsequent anniversary date.
 
6.2  Option Stages. The Option shall be exercised in two stages as follows (as
further described in Section 6.8):
 

(a)  
Upon Kobex incurring $15,000,000 in Expenditures on the Property, Kobex can
elect if it desires to earn a 15% interest in the Property, with such election
being made to USE/CC within 30 days of incurring such Expenditures, and a
failure to make such election shall be deemed to be an election by Kobex to earn
the 15% interest in the Property. The documents reflecting this 15% interest
shall be

 
 

--------------------------------------------------------------------------------

-10-
 
         transferred through the procedure set forth in Section 3.2 of the
Escrow Agreement; and
 

(b)  
If Kobex completes the remaining Option Payments and Expenditures and delivers
the Study (subject to Section 6.7), it shall earn an additional 35% interest in
the Property (for an aggregate 50% interest). The documents reflecting this 35%
interest shall be transferred through the procedure set forth in Section 3.3 of
the Escrow Agreement.

 
6.3  Cash in Lieu and Accelerated Payments. Kobex may elect to pay to USE/CC (as
to 50% each), on or before a date specified in Section 6.1 the dollar amount
equal to any shortfall in Expenditures required to be completed by Kobex by such
anniversary date in lieu of completing such Expenditures, and such amounts shall
thereupon be deemed to have satisfied such requirement for the completion of
Expenditures, as applicable. Such payments shall be referred to as “Shortfall
Payments.” In addition, Kobex may elect, at its discretion, to accelerate the
cash payments and share issuances (or cash payment equivalent) in advance of the
anniversary dates set out in Section 6.1, and such accelerated payments shall
thereupon be deemed to have satisfied the requirements for Option Payments set
out in Section 6.1, as applicable. 
 
6.4  Failure to Make Option Payments and Termination. Failure by Kobex to make
all required Option Payments and Expenditures (or Shortfall Payments as
described in Section 6.3) pursuant to the schedule set forth in Section 6.1
(subject to Sections 6.3 and 21.6) within 90 days of the anniversary date
specified in that Section 6.1 shall be deemed to be a termination of this
Agreement by Kobex. If, however, Kobex fails to complete an Option Payment or
Expenditure required by section 6.1 (subject to Sections 6.3 and 21.6) after
having earned a 15% interest (by making $15,000,000 in compliance with the
schedule set forth in Section 6.1), the Business shall continue but with the
Company as Manager. Kobex may also terminate this Agreement by delivering
written notice at any time to the U.S. Energy Group (including during an event
of force majeure as set out in Section 21.6) subject to paying the Initial
Expenditure if not incurred yet, and upon such termination of this Agreement
during the Option Period, the provisions of Section 6.5 shall apply and Kobex
must file all work and/or pay all such fees to maintain the Property in good
standing for a period of three months after such notice, and deliver to the U.S.
Energy Group all records, reports, studies, data, computer programs and other
information necessary and appropriate to carrying out permitting and other
operations on the property in a manner consistent with industry standards in
good workmanlike practices. In addition, upon termination, as set forth in the
Escrow Agreement, the Company (or a designated Affiliate of U.S. Energy) shall
receive a blanket assignment of any permits issued in Kobex’s name. In addition,
Kobex shall use its best efforts to take any further steps necessary or
advisable to assign or transfer to the Company all permits related to the
Property and operatorship of all activities on or related to the Property. 
 
6.5  Wind-Up upon Termination During the Option Period. During the Option
Period, upon termination of the Business, the Manager shall have the power and
authority to do all things which are reasonably necessary or convenient to:
(a) wind up Operations and (b) complete any transaction and satisfy any
obligation, unfinished or unsatisfied, at the time of such termination or
withdrawal, if the transaction or obligation arises out of Operations prior to
such termination or withdrawal. The Manager shall have the power and authority
to grant or
 
 

--------------------------------------------------------------------------------

-11-
 
receive extensions of time or change the method of payment of an already
existing liability or obligation, prosecute and defend actions, and take any
other reasonable action in any matter with respect to which Kobex and the U.S.
Energy Group continue to have, or appear or are alleged to have, a common
interest or a common liability. 
 
6.6  Discretion of Kobex for Manner of Payment. The determination as to the
manner of payment, that is whether by cash or issuing shares to USE/CC, shall be
at Kobex’s sole discretion. In order for Kobex to earn an ownership interest in
the Property, the amount of payment, the schedule for payment, and delivery of
the Study, must be performed in conformity with the requirements of Sections
6.1, 6.2 and 6.7.
 
6.7  Bankable Feasibility Study Payment. 
 

(a)  
If the Option Payments and Expenditures plus the costs to prepare the Study
aggregate $50,000,000 before the Study is completed and delivered, USE/CC and
Kobex shall jointly fund the completion of the Study as to 50% USE/CC and 50%
Kobex.

 

(b)  
Upon the completion of the Study, if the Option Payments and Expenditures and
costs to prepare and complete the Study are less than $50,000,000, then in order
to fully exercise the Option to obtain an aggregate 50% interest in the
Property, Kobex shall pay to USE/CC concurrent with the delivery of the Study,
the cash difference between $50,000,000 and the Option Payments and Expenditures
plus the costs to prepare and complete the Study (the “Study Cash Difference”).
If the Study is not completed on or before December 5, 2016, then Kobex’s
interest in the Property shall revert to a 15% interest, and the Company shall
assume operatorship of the Property, subject to force majeure as set out in
Section 21.6.

 
6.8  Exercise of Option. 
 

(a)  
Upon Kobex incurring an initial $15,000,000 in Expenditures, Kobex shall have
earned a 15% interest in the Property.

 

(b)  
Upon Kobex incurring and paying all of the Option Payments and funding all of
the Expenditures over and above the initial $15,000,000, and by completing and
delivering the Study and the payment of any Study Cash Difference (if
applicable) Kobex shall have earned an additional 35% interest in the Property
(for an aggregate interest of 50%). The “50% Option Exercise Date” shall
therefore be the later of the date when BOTH the Option Payments and
Expenditures have been incurred and paid, and the Study has been delivered to
USE/CC along with the payment to USE/CC of the Study Cash Difference (if any). 

 

(c)  
On the 50% Option Exercise Date, Kobex shall, by written notice to USE/CC, be
entitled to either:

 

(i)  
form a Joint Venture on the terms set out in PART III; or

 
 

--------------------------------------------------------------------------------

-12-
 
 

(ii)  
within four months of the 50% Option Exercise Date, offer in writing to USE/CC a
one time election (the “USE/CC Election”) as described in Section 6.9. The
USE/CC Election is to be made in writing by notice to Kobex by USE/CC within 30
Business Days of such offer, and where USE/CC fails to make the USE/CC Election
within such time period, USE/CC shall be deemed to have made the election set
out in Section 6.9(a). 

 
6.9  The USE/CC Election. USE/CC may exercise the USE/CC Election to:
 

(a)  
form a Joint Venture on the terms set out in PART III;

 

(b)  
form a Joint Venture on the terms set out in PART III, but have Kobex arrange
all future financing on optimal terms available for all Operations on the
Property, seeking the most appropriate blend of debt and equity in the context
of the Study, and for further clarification Kobex shall bear all operating costs
related to the Property, and the debt and equity costs related to such
financing, and in return for bearing such costs, then Kobex shall earn an
additional 15% Participating Interest in the Joint Venture (for an aggregate 65%
Participating Interest, with USE/CC correspondingly reducing to a collective 35%
Participating Interest) (the “65% Election”), with Kobex earning such additional
15% Participating Interest upon Kobex committing to arrange such financing; or 

 

(c)  
to have Kobex acquire, directly or indirectly, subject to Section 6.12, all of
the then outstanding securities of Newco (the “Acquisition Election”) in
consideration for the issuance of common shares of Kobex (subject to any resale
restrictions, hold periods or escrow provisions that may be required or imposed
by an applicable stock exchange or securities commission, provided, however,
that Kobex shall use its best efforts to avoid or minimize such restrictions) or
any successor company under the following terms:

 

(i)  
the number of shares of Kobex to be issued to the shareholders of Newco shall be
based on the agreed relative values of the enterprises (after the Property, the
Facility and all related permits and licenses are transferred to Newco), where
in any event the total number of shares of Kobex issued to the shareholders of
Newco shall not be greater than 50% of the issued and outstanding shares of
Kobex at the time the Acquisition Election is completed. The shares of Kobex
shall be issued at the Market Price and the transaction shall be subject to
stock exchange approval and structured in a manner that, to the extent possible,
is tax neutral to the shareholders of Newco and Kobex.

 

(A)  
either of Kobex or USE/CC has the right to appoint an independent valuator to
value Newco, with the cost of such valuator being borne equally by USE/CC
collectively and Kobex. Such valuator shall be mutually acceptable to such
Parties, and if such Parties cannot agree, such Parties shall utilize following
the procedure: 

 
 

--------------------------------------------------------------------------------

-13-
 
 

(1)  
when either Kobex or USE/CC believes that they cannot agree to a valuator,
either such Party shall deliver written notice to the other such Party;

 

(2)  
the Senior Executives of Kobex or USE/CC shall meet at a mutually acceptable
time and place within 15 days after the date of the notice required by Section
6.9(c)(i)(A)(1) to attempt to reach agreement as to a valuator. If a senior
executive intends to be accompanied at the meeting by an attorney, the other
Party’s’ senior executive shall be given at least 3 Business Days’ notice of
such intention and may also be accompanied by an attorney; and

 

(3)  
if Kobex and USE/CC are unable to reach agreement on a valuator within 30 days
of the date of the notice required by 6.9(c)(i)(A)(1), such Parties shall
request that the Dean of the Colorado School of Mines select a valuator within
45 days from the date of the notice required by 6.9(c)(i)(A)(1). The valuator
shall determine value of Newco within 70 days of the notice required by
6.9(c)(i)(A)(1);

 

(B)  
if Newco is formed pursuant to Section 6.11(a), U.S. Energy and Crested shall
each execute support agreements, substantially in the form attached as Exhibit H
(each a “Support Agreement”), under which they shall agree to tender 100% of
their shares of Newco and vote not less than 50% of the outstanding shares of
the Newco in support of the transaction, and covenant to enter into the Voting
Trust Agreement;

 

(C)  
upon the execution of this Agreement, in furtherance of the Acquisition
Election, U.S. Energy and Crested Corp shall each execute and deliver a
Certificate of Non-B.C. Resident in the form attached as Exhibit F and a
Certificate of Accredited Investor attached as Exhibit G, and upon the issuance
of shares of Kobex to the shareholders of Newco under this Section 6.9(c), U.S.
Energy and Crested Corp. shall each deliver updates of the foregoing
certificates to Kobex and USE/CC shall procure any other shareholders of Newco
at such time to deliver the foregoing certificates to Kobex; and

 

(D)  
U.S. Energy and Crested each agree to enter into a voting trust agreement,
substantially in the form attached as Exhibit I (the “Voting Trust Agreement”),
whereby shareholders receiving shares of Kobex in the acquisition shall agree to
vote not less than 50% of the shares held in Kobex in favor of the directors
nominated by Kobex management to the board of directors of Kobex, or shall
abstain from voting their shares held in Kobex in

 
 

--------------------------------------------------------------------------------

-14-
 
                        any voting conducted for election to the board of
directors of Kobex, for the next five subsequent financial years after the
acquisition of Newco. 
 
6.10  Termination on Acquisition Election. If USE/CC selects the Acquisition
Election, and upon the completion of the acquisition of the shares of Newco by
Kobex, this Agreement will terminate, except for ARTICLE XIX, ARTICLE XX,
Section 21.1 and Section 21.8.
 
6.11  Covenants of USE/CC. USE/CC covenants:
 

(a)  
that in the event the Acquisition Election is made, to form a new special
purpose subsidiary, wholly-owned by USE/CC (“Newco”), to hold the Property and
all permits and licenses required in connection with the Property;

 

(b)  
upon the formation of Newco, not to transfer or issue shares of Newco to any
person other than USE/CC; and

 

(c)  
to enter into the Voting Trust Agreement upon the Acquisition Election being
made and completed.

 
6.12  Title to Property on Acquisition Election. In the event that USE/CC makes
the Acquisition Election described in Section 6.9, before the date Newco is
acquired by Kobex:
 

(a)  
U.S. Energy and Crested shall each transfer to Newco their respective interests
in the Property, which shall comprise in aggregate 100% of the title to the
Property, and all permits and licenses held in their names required in
connection with the Property and the Facility; and

 

(b)  
the Company shall transfer to Newco the Facility, and all permits and licences
held in its name required in connection with the Property and the Facility.

 
6.13  Royalty. For further clarification, USE/CC shall retain a 6% gross
overriding Royalty (the “Royalty”) pursuant to the Amended and Restated Royalty
Deeds and Agreement dated May 29, 1987 between U.S. Energy and Crested,
respectively, and Mt. Emmons Mining Company, subject to adjustment pursuant to
the Royalty Adjustment Agreements among the Parties executed contemporaneously
with this Agreement.
 


 
ARTICLE VII  
 
RIGHTS AND OBLIGATIONS DURING THE OPTION PERIOD
 
7.1  Manager During Option Period. During the Option Period, Kobex shall be the
Manager of all Programs on the Property, subject to the direction and control of
the Management Committee. The provisions of ARTICLE XV shall apply to the
Manager during the Option Period, including the exercise of all powers, the
completion of all duties and the standard of care detailed in ARTICLE XV, with
the exception of Section 15.1(m). To the extent that any
 
 

--------------------------------------------------------------------------------

-15-
 
provision of ARTICLE XV conflicts with the powers, duties, and standards
detailed in this ARTICLE VII, this Article shall prevail. 
 
7.2  Technical Committee. During the Option Period, a technical committee (the
“Technical Committee”) shall be formed comprised of four members, two
representatives from each of Kobex and the U.S. Energy Group. The Technical
Committee shall provide technical assistance to the Management Committee in its
review of Programs and Budgets and such other matters as the Management
Committee deems appropriate. The Kobex appointed members, and the U.S. Energy
Group appointed members, shall get an aggregate of one vote each, and the event
of a tie, the Kobex members shall have the casting vote.
 
7.3  Management Committee. During the Option Period, the Parties shall establish
a “Management Committee” consisting of four members to direct and control
operations and the activities of the Manager during the Option Period. Each of
Kobex and the U.S. Energy Group shall be entitled to appoint two members, with
one alternate for each, of the Management Committee. The Kobex appointed
members, and the U.S. Energy Group appointed members, shall have an aggregate of
one vote each, and in the event of a tie, the Kobex members shall have the
casting vote. Each of Kobex and the U.S. Energy Group may appoint one or more
alternates to act in the absence of a regular member. Any alternate so acting
shall be deemed a member. The alternate may attend meetings of the Management
Committee even if the members attend, provided however, they shall not have the
right to vote unless the member is absent. Appointments by each of Kobex and the
U.S. Energy Group shall be made or changed by notice to the other members.
Decision making of the Management Committee shall be by majority vote. The
Management Committee shall have the power and authority to approve all Programs
and Budgets for the Exploration of the Property. The provisions concerning the
Management Committee detailed in ARTICLE XIV shall apply during the Option
Period. 
 
7.4  Water Treatment Facility. 
 

(a)  
During the Option Period an independent contractor engaged by the U.S. Energy
Group, or any subsequent independent contractor as appointed by the Management
Committee, shall operate the Facility, and such contractor shall carry adequate
insurance for operations and for any liabilities related to operations of the
Facility. Kobex shall pay all operating costs for the Facility during the Option
Period but shall have no decision making authority with respect to Facility
operations and Kobex shall bear responsibility only for losses or damage caused
by Kobex. Kobex, however, shall have no liability for any losses incurred or
damage caused by the contractor or the Company in connection with the operation
of the Facility.

 

(b)  
After the Option Period, an independent contractor engaged by the Management
Committee shall operate the Facility, and such independent contractor shall
carry adequate insurance for operations and for any liabilities related to such
operations. Kobex and the U.S. Energy Group (as Joint Venture partners) shall
each be liable for the operating costs of the Facility in accordance with their
Participating Interests. 

 
 

--------------------------------------------------------------------------------

-16-
 
7.5  Reports During Option Period. No later than 15 days after the last day of
each calendar month, Kobex shall provide to U.S. Energy monthly summary reports
of its activities on the Property. No later than 45 days after the end of each
calendar year ending December 31 Kobex shall provide to U.S. Energy an annual
detailed progress report of all Programs and activities on the Property. These
reports shall include monthly statements of account reflecting in reasonable
detail the Expenditures during the previous month as well as the matters
required by Section 15.1(n), as applicable. An itemized statement of
Expenditures completed in any period during the Option Period certified to be
correct by an officer of Kobex shall be conclusive evidence of making such
Expenditures.
 
7.6  Title to Property.
 

(a)  
Upon the execution of this Agreement, U.S. Energy and Crested shall each prepare
executed transfer forms in registerable/recordable form for the transfer of an
aggregate 15% and an additional aggregate 35% interest in the Property to Kobex,
as required by the Escrow Agreement.

 
7.7  Permit Obligations of Kobex During Option Period. Kobex shall, with the
cooperation of the U.S. Energy Group as required, use its best efforts to obtain
all appropriate permits prior to the commencement of work as well as any
required reclamation resulting from Kobex’s work on the Property. The permits
shall be in the name of the Company. During the Option Period, decisions and
actions related to permit compliance shall be the obligation of the Management
Committee, which shall direct the actions of the Manager with respect to permit
compliance.
 
7.8  Access to Property During Option Period. Kobex shall at all times during
the term of the Agreement (as applicable) have the exclusive right to enter and
explore the Property and to prospect for ores and minerals on the Property. The
U.S. Energy Group shall take all steps necessary to permit Kobex to exercise
such rights and to permit Kobex to have exclusive possession of all exploration
and development activities, in accord with the provisions of the Agreement.
 
7.9  Maintenance of Property During Option Period. Kobex shall maintain the
Property in good standing and free of all liens, other than Permitted
Encumbrances, and such costs shall be included in the Expenditures until Kobex
has fully exercised the Option, subject to Section 18.1.
 
7.10  Management of Existing Underground Mine Conditions During Exploration. The
U.S. Energy Group has informed Kobex that the underground mine workings located
on or beneath the Property contain liquid, semi-solid and/or solid material or
waste associated with previous mining activities, including, but not limited to,
metal bearing sludges and mine water present behind bulkheads and other
underground mine containment structures (“underground mine materials.”) The
Parties agree that the management of underground mine materials and waste to
prevent the uncontrolled release of such waste and materials into the
environment may be required prior to commencement of Exploration activities by
Kobex during the Option Period. Such management may include, but not be limited
to, removal of metal-bearing sludges or other waste materials identified by
Kobex, and the breaching of underground bulkheads or other containment
structures and the collection, management and treatment of waste or mine water
 
 

--------------------------------------------------------------------------------

-17-
 
 
present in the underground workings in accordance with applicable Environmental
Laws. To facilitate the proper management of these materials, the Company agrees
to manage the underground mine materials existing in the underground workings
prior to or in coordination with Kobex’s Exploration activities. The Parties
agree that Kobex shall have no liability for any losses or damage, including
Environmental Damage, related to the management of the underground mine
materials or for any prior activities conducted at any time by prior owners or
operators. As Kobex determines necessary, management of the underground waste
and mine material shall be specified in a Program and Budget.
 
7.11  Indemnification of Manager During Option Period. During the Option Period,
the U.S. Energy Group on the one hand, and Kobex on the other hand, shall
mutually indemnify, defend, save and hold harmless Kobex and its Affiliates, and
their respective directors, officers, employees, agents and consultants for acts
undertaken as Manager of the Property, or the Facility, from and against any
claim, (including legal fees incurred in defending any claim on a full indemnity
basis), in equal proportion the U.S. Energy Group on the one hand and Kobex on
the other hand provided, however, that Kobex as Manager shall not be indemnified
for acts, claims or losses arising from its gross negligence or wilful
misconduct. During the Option Period, the U.S. Energy Group shall be solely
responsible for and shall indemnify, defend and hold harmless Kobex as Manager
from any claim or liability related to existing conditions of the Property,
including environmental conditions, and from any claim or liability related to
the Facility.
 
7.12  Programs and Budgets. During the Option Period, except for emergency
operations, all Operations shall be conducted, expenses shall be incurred, and
Assets shall be acquired only pursuant to Management Committee adopted Programs
and Budgets. Every Program and Budget adopted pursuant to this Agreement shall
provide for accrual of reasonably anticipated Environmental Compliance expenses
for all Operations contemplated under the Program and Budget. Any emergency
shall be addressed in accord with Section 9.7.
 
7.13  Presentation of Programs and Budgets. Proposed Programs and Budgets shall
be prepared by the Manager for a period of 1 year or any other period as
approved by the Management Committee, and shall be submitted to the Management
Committee for review and consideration. All proposed Programs and Budgets may
include Exploration, securing any and all necessary and appropriate permits, a
Feasibility Study, Development, Mining and Expansion or Modification Operations
components, or any combination thereof, and shall be reviewed and adopted upon a
vote of the Management Committee in accordance with Section 7.14. Each Program
and Budget adopted by the Management Committee, regardless of length, shall be
reviewed at least once a year at a meeting of the Management Committee. During
the period encompassed by any Program and Budget, and at least 3 months prior to
its expiration, a proposed Program and Budget for the succeeding period shall be
prepared by the Manager and submitted to the Management Committee for review,
consideration and adoption.
 
7.14  Review and Adoption of Proposed Programs and Budgets. 
 

(a)  
Within 20 days after submission of a proposed Program and Budget, the Management
Committee must approve, reject or modify the proposed Program and Budget. 

 
 

--------------------------------------------------------------------------------

-18-
 
 

(b)  
Until a new Program and Budget is adopted, the Program and Budget from the prior
year shall govern Operations on the Property.

 

(c)  
If no Budget has been adopted within 6 months after the expiration of the latest
adopted Program and Budget, either the U.S. Energy Group or Kobex may elect to
terminate the Business by giving 30 days notice of termination to the other
Parties and complying with the termination procedures specified in Sections 6.4
and 6.5.

 
7.15  Budget Overruns; Program Changes. The Manager shall immediately notify the
Management Committee of any material departure from an adopted Program and
Budget. If the Manager exceeds an adopted Budget by more than 20% in the
aggregate, then the excess over 20%, unless directly caused by an emergency or
unexpected expenditure made pursuant to Section 9.7, unless related to the
adopted Program and Budget, or unless directly attributable to Exploration or
Development activities, must be ratified and approved by the Management
Committee at its next scheduled meeting, and once approved shall be borne by the
Business Account.
 
7.16  Assignment During Option Period. During the Option Period, no Party shall
assign it rights under this Agreement, and the US Energy Group shall not assign
or transfer any of its rights to the Assets, without the approval of the
non-transferring Party (not to be unreasonably withheld) except to an Affiliate
or except as provided in Section 6.12. In the event of such transfer, the
transferee shall assume all obligations and liabilities of the transferring
Party under this Agreement. In addition, the US Energy Group covenants that if
the Property is assigned to Newco pursuant to Section 6.12, it shall ensure that
Newco does not assign the Property, the Facility or any related permits and
licences to any party except with the express written consent of Kobex.
 
7.17  Other Provisions. The Provision of PART IV shall apply during the Option
Period.
 
PART III  
 
THE JOINT VENTURE PERIOD
 
ARTICLE VIII  
 
JOINT VENTURE
 
8.1  Purpose. The Joint Venture deemed to be formed between USE/CC and Kobex
under Sections 6.8(c)(i), 6.9(a) or 6.9(b) shall be for the purpose of carrying
out all such acts which are necessary or appropriate, directly or indirectly, to
hold the Property, explore the Property for minerals, and if feasible develop a
mine thereon, and so long as it is feasible, operate such mine and exploit the
mineral extracted from the Property, and for those purposes set out in
Section 2.3. With respect to USE/CC, U.S. Energy is authorized to act on behalf
of both parties and Kobex shall be entitled to deal exclusively with U.S. Energy
in all matters related to this Agreement. Furthermore, USE/CC shall be treated
as a single JV Participant for all purposes under this Agreement. The name of
the Joint Venture shall be the “Lucky Jack Joint Venture.”
 
8.2  Manager.  Kobex shall be the Manager of all Programs on the Property during
the Joint Venture. The Provisions of ARTICLE XV shall apply to the Manager
during the Joint Venture.
 
 

--------------------------------------------------------------------------------

-19-
 
 
8.3  Initial Participating Interests and Contributions. 
 

(a)  
After the 50% Option Exercise Date, the JV Participants shall have the following
initial Participating Interests:

 
USE/CC collectively  - 50%
 
Kobex                                       - 50%
 

(b)  
After the 50% Option Exercise Date, the JV Participants, subject to the 65%
Election and subject to any election permitted by Section 9.4, shall be
obligated to contribute funds to adopted Programs and Budgets in proportion to
their respective Participating Interests.

 
8.4  Changes in Participating Interests. The Participating Interests shall be
eliminated or changed as follows:
 

(a)  
upon withdrawal or deemed withdrawal as provided in Section 8.6, and ARTICLE
XIV;

 

(b)  
upon an election by either JV Participant pursuant to Section 9.4 to contribute
less to an adopted Program and Budget than the percentage equal to its
Participating Interest, or to contribute nothing to an adopted Program and
Budget;

 

(c)  
in the event of default by either JV Participant in making its agreed-upon
contribution to an adopted Program and Budget, followed by an election by the
other JV Participant to invoke any of the remedies in Section 9.4;

 

(d)  
upon Transfer by either JV Participant of part or all of its Participating
Interest in accordance with ARTICLE XIII;

 

(e)  
upon acquisition by either JV Participant of part or all of the Participating
Interest of the other JV Participant, however arising; or

 

(f)  
in accord with the 65% Election set out in Section 6.9(b).

 
8.5  Deemed Expenditures. Upon the formation of a Joint Venture hereunder for
the purposes of calculating dilution before the presentation of the first Budget
and Program after the formation of the Joint Venture:
 

(a)  
Kobex’s deemed expenditures to the Joint Venture shall be its percentage
interest in the Joint Venture multiplied by its aggregate actual Expenditures
incurred until the formation of the Joint Venture; and

 

(b)  
USE/CC’s deemed expenditures to the Joint Venture shall be its percentage
interest in the Joint Venture multiplied by Kobex’s aggregate actual
Expenditures incurred until the formation of the Joint Venture.

 
 

--------------------------------------------------------------------------------

-20-
 
 
After the presentation of the first Budget and Program after the formation of
the Joint Venture, the provisions of Section 8.6, 9.4, 9.5 and 10.5 shall
control the calculation of interests for dilution.
 
8.6  Conversion of Minority Interest. 
 

(a)  
If a JV Participant’s (the “Reduced Participant”) Participating Interest becomes
less than 5%, that JV Participant’s Participating Interest shall convert to a 5%
Net Profits Interest and shall be deemed to have withdrawn from the Business.
Such relinquished Participating Interest shall be deemed to have accrued
automatically to the other JV Participant. The Capital Account of the Reduced
Participant shall be transferred to the remaining JV Participant. Subject to
Section 15.3, the Reduced Participant shall thereafter have no further right,
title, or interest in the Assets or under this Agreement, with the exception of
the 5% Net Profits Interest detailed above, and any tax partnership that may
have been created shall dissolve. In such event, the Reduced Participant shall
execute and deliver an appropriate conveyance of all of its right, title and
interest in the Assets to the remaining JV Participant. 

 

(b)  
The relinquishment, withdrawal and entitlements for which this section provides
shall be effective as of the effective date of the recalculation under
Sections 9.4 or 10.5. However, if the final adjustment provided under
Section 9.5 for any recalculation under Section 9.4 results in a Participating
Interest of 5% or more: (i) the Participating Interest shall be deemed,
effective retroactively as of the first day of the Program Period, to have
automatically revested; (ii) the Reduced Participant shall be reinstated as a JV
Participant, with all of the rights and obligations pertaining thereto;
(iii) the right to a Net Profits Interest under Section 8.6(a) shall terminate;
and (iv) the Manager, on behalf of the JV Participants, shall make any necessary
reimbursements, reallocations of Products, contributions and other adjustments
as provided in Section 9.5(d). Similarly, if such final adjustment under
Section 9.5 results in a Participating Interest for either JV Participant of
less than 5% for a Program Period as to which the provisional calculation under
Section 9.4 had not resulted in a Participating Interest of less than 5%, then
such Participant, at its election within 30 days after notice of the final
adjustment, may contribute an amount resulting in a revised final adjustment and
resultant Participating Interest of 5%. If no such election is made, such JV
Participant shall be deemed to have withdrawn under the terms of Section 8.6(a)
as of the beginning of such Program Period, and the Manager, on behalf of the JV
Participants, shall make any necessary reimbursements, reallocations of
Products, contributions and other adjustments as provided in Section 9.5(d),
including of any Net Profits Interest to which such JV Participant may be
entitled for such Program Period.

 
8.7  Continuing Liabilities Upon Adjustments of Participating Interests. Any
reduction or elimination of either JV Participant’s Participating Interest under
Section 8.4 shall not relieve such JV Participant of its share of any liability,
including, without limitation, Continuing Obligations, Environmental Liabilities
and Environmental Compliance, whether arising out of
 
 

--------------------------------------------------------------------------------

-21-
 
acts or omissions occurring or conditions existing prior to the Effective Date
or out of Operations conducted during the term of this Agreement but prior to
such reduction or elimination, regardless of when any funds may be expended to
satisfy such liability. For purposes of this Section 8.7, such JV Participant’s
share of such liability shall be equal to its Participating Interest at the time
the act or omission giving rise to the liability occurred, after first taking
into account any reduction, readjustment and restoration of Participating
Interests under Sections 8.6, 9.4, 9.5 and 10.5 (or, as to such liability
arising out of acts or omissions occurring or conditions existing prior to the
Effective Date, equal to such JV Participant’s initial Participating Interest).
Should the cumulative cost of satisfying Continuing Obligations be in excess of
cumulative amounts accrued or otherwise charged to the Environmental Compliance
Account, each of the JV Participant’s shall be liable for its proportionate
share (i.e., Participating Interest at the time of the act or omission giving
rise to such liability occurred), after first taking into account any reduction,
readjustment and restoration of Participating Interests under Sections 8.6, 9.4,
9.5 and 10.5, of the cost of satisfying such Continuing Obligations,
notwithstanding that either JV Participant has previously withdrawn from the
Business or that its Participating Interest has been reduced or converted to an
interest in Net Profits Interest pursuant to Section 8.6(a). 
 
8.8  Documentation of Adjustments to Participating Interests. Adjustments to the
Participating Interests need not be evidenced during the term of this Agreement
by the execution and recording of appropriate instruments, but each JV
Participant’s Participating Interest and related Equity Account balance shall be
shown in the accounting records of the Manager, and any adjustments thereto,
including any reduction, readjustment, and restoration of Participating
Interests under Sections 8.6, 9.4, 9.5 and 10.5, shall be made monthly. However,
either JV Participant, at any time upon the request of the other JV Participant,
shall execute and acknowledge instruments necessary to evidence such adjustments
in form sufficient for filing and recording in the jurisdiction where the
Property is located.
 
8.9  Grant of Lien and Security Interest. 
 

(a)  
Subject to Section 8.10, each JV Participant may grant to the other JV
Participant a lien upon and a security interest in its Participating
Interest, including all of its right, title and interest in the Assets, whenever
acquired or arising, and the proceeds from and accessions to the foregoing. 

 

(b)  
The liens and security interests granted by Section 8.9(a) shall secure every
obligation or liability of the JV Participant granting such lien or security
interest created under this Agreement, including the obligation to repay a Cover
Payment in accordance with Section 10.4. Each JV Participant hereby agrees to
take all action necessary to perfect such lien and security interest and hereby
appoints the other JV Participant its attorney-in-fact to execute, file and
record all financing statements and other documents necessary to perfect or
maintain such lien and security interest.

 

(c)  
Where Kobex commits to arrange all future financing for Operations on the
Property pursuant to Section 6.9(b), to the extent that the Management Committee
has approved any financing of the Operations, including Project Financing, each
of the JV Participants shall pledge, charge, mortgage, grant a lien, grant a
security

 
 

--------------------------------------------------------------------------------

-22-
 
interest or otherwise encumber, as security for any such financing their
respective Participating Interests and their respective interests in the Assets
and Property, and as required by the terms of such financing. Security for any
such financing will have priority over any other security granted by a JV
Participant under Sections 8.9(a) and 8.9(b).
 
8.10  Subordination of Interests. Each JV Participant may, from time to time,
take all necessary actions, including execution of appropriate agreements, to
pledge and subordinate its Participating Interest, any liens it may hold which
are created under this Agreement other than those created pursuant to
Sections 8.9(a) and 8.9(b), and any other right or interest it holds with
respect to the Assets (other than any statutory lien of the Manager) to any
secured borrowings for Operations approved by the Management Committee,
including any secured borrowings relating to and financing referred to in
Section 8.9(c), and any modifications or renewals thereof.
 
8.11  Indemnity. Following the formation of the Joint Venture, USE/CC on the one
hand, and Kobex on the other hand, shall mutually indemnify, defend, save and
hold harmless the Manager and its Affiliates, and their respective directors,
officers, employees, agents and consultants in proportion to their Participating
Interests, for acts undertaken as Manager of the Property, the Assets, the
Facility or the Joint Venture, from and against any claim, (including legal fees
incurred in defending any claim on a full indemnity basis), provided, however,
that Kobex as Manager shall not be indemnified for acts, claims or losses
arising from its gross negligence or wilful misconduct.
 
8.12  Holding of Property. 
 

(a)  
From the date of the formation of the Joint Venture, during the term of the
Joint Venture, the Property must be transferred to and held in the names of the
JV Participants in proportion to their respective Participating Interests from
time to time.

 

(b)  
Each JV Participant must promptly at its own cost do all things (including
executing and if necessary delivering all documents) necessary or desirable to
give full effect to Section 8.12(a) or the formation of the Joint Venture.

 
8.13  Holding of Joint Venture Property. Subject to Section 8.12, all Assets,
whether acquired before or after the Effective Date, must wherever practicable
be held by the Manager or a JV Participant who must hold it upon trust for the
JV Participants as tenants in common in proportion to their respective
Participating Interests for the time being and from time to time. All Assets
held by the Manager or a JV Participant must be held, used, dealt with or
applied solely for the purposes of the Joint Venture or as otherwise permitted
under the Agreement.
 
8.14  Management Committee. Upon the formation of the Joint Venture, the JV
Participants shall establish a Management Committee consisting of four members
to direct and control the operations of the Joint Venture, which may be the same
Management Committee provided for by Section 7.3. Each JV Participant shall be
entitled to appoint two members, with one alternate for each participant, of the
Management Committee. Voting by each JV Participant’s representative shall be in
accordance with the interest of each JV Participant in the Joint Venture. Each
JV
 
 

--------------------------------------------------------------------------------

-23-
 
 
Participant may appoint one or more alternates to act in the absence of a
regular member. Any alternate so acting shall be deemed a member. The alternate
may attend meetings of the Management Committee even if the members attend,
provided however, they shall not have the right to vote unless the member is
absent. Appointments by a JV Participant shall be made or changed by notice to
the other members. Decision making of the Management Committee shall be by
majority vote, and in the event of a tie, the Management Committee members
representing Kobex shall have the deciding vote.
 
8.15  Facility. During the Joint Venture Period, the Facility shall be operated
as set out in Section 7.4(b).
 
ARTICLE IX  
 
PROGRAMS AND BUDGETS
 
9.1  Operations Pursuant to Programs and Budgets. Except as otherwise provided
in Section 9.7, and ARTICLE XVII, Operations shall be conducted, expenses shall
be incurred, and Assets shall be acquired only pursuant to Management Committee
adopted Programs and Budgets. Every Program and Budget adopted pursuant to this
Agreement shall provide for accrual of reasonably anticipated Environmental
Compliance expenses for all Operations contemplated under the Program and
Budget.
 
9.2  Presentation of Programs and Budgets. Proposed Programs and Budgets shall
be prepared by the Manager for a period of 1 year or any other period as
approved by the Management Committee, and shall be submitted to the Management
Committee for review and consideration. All proposed Programs and Budgets may
include Permitting, Exploration, Feasibility Study, Development, Mining and
Expansion or Modification Operations components, or any combination thereof, and
shall be reviewed and adopted upon a vote of the Management Committee in
accordance with Section 9.3. Each Program and Budget adopted by the Management
Committee, regardless of length, shall be reviewed at least once a year at a
meeting of the Management Committee. During the period encompassed by any
Program and Budget, and at least 3 months prior to its expiration, a proposed
Program and Budget for the succeeding period shall be prepared by the Manager
and submitted to the Management Committee for review and consideration.
 
9.3  Review and Adoption of Proposed Programs and Budgets. Except where Kobex
bears all operating and financing costs of the Joint Venture pursuant to Section
6.9(b), then within 30 days after submission of a proposed Program and Budget,
each JV Participant shall submit in writing to the Management Committee:
 

(a)  
notice that the JV Participant approves any or all of the components of the
proposed Program and Budget; 

 

(b)  
modifications proposed by the JV Participant to the components of the proposed
Program and Budget; or

 

(c)  
notice that the JV Participant rejects any or all of the components of the
proposed Program and Budget.

 
 

--------------------------------------------------------------------------------

-24-
 
 
If a Participant fails to give any of the foregoing responses within the
allotted time, the failure shall be deemed to be a vote by the JV Participant
for adoption of the Manager’s proposed Program and Budget. If a JV Participant
makes a timely submission to the Management Committee pursuant to
Sections 9.3(a), (b) or (c), then the Manager working with the other JV
Participant shall seek for a period of time not to exceed 20 days to develop a
complete Program and Budget acceptable to both JV Participants. The Manager
shall then call a Management Committee meeting for purposes of reviewing and
voting upon the proposed Program and Budget.
 
9.4  Election to Participate. This Section 9.4 only applies where Kobex does not
bear all operating and financing costs of the Joint Venture. 
 

(a)  
By notice to the Management Committee within 20 days after the final vote
adopting a Program and Budget, and notwithstanding its vote concerning adoption
of a Program and Budget, a JV Participant may elect to participate in the
approved Program and Budget:

 

(i)  
in proportion to its respective Participating Interest;

 

(ii)  
in some lesser amount than its respective Participating Interest, or

 

(iii)  
not at all.

 
In case of an election under Sections 9.4(a)(ii) or 9.4(a)(iii), its
Participating Interest shall be recalculated as provided in Section 9.4(b)
below, with dilution effective as of the first day of the Program Period for the
adopted Program and Budget. If a JV Participant fails to so notify the
Management Committee of the extent to which it elects to participate, the JV
Participant shall be deemed to have elected to contribute to such Program and
Budget in proportion to its respective Participating Interest as of the
beginning of the Program Period.
 

(b)  
If a JV Participant elects to contribute to an adopted Program and Budget some
lesser amount than in proportion to its respective Participating Interest, or
not at all, and the other JV Participant elects to fund all or any portion of
the deficiency, the Participating Interest of the Reduced Participant shall be
provisionally recalculated as follows:

 

(i)  
for an election made before Payout, by dividing: (A) the sum of (1) the total of
all of the Reduced Participant’s contributions under Section 8.3(b), and (2) the
amount, if any, the Reduced Participant elects to contribute to the adopted
Program and Budget; by (B) the sum of (1) and (2) above for both Participants;
and then multiplying the result by one hundred; or

 

(ii)  
for an election made after Payout, by reducing its Participating Interest in an
amount equal to two times the amount by which it would have been reduced under
Section 9.4(a)(i) if such election were made before Payout.

 
 

--------------------------------------------------------------------------------

-25-
 
 
The Participating Interest of the other JV Participant shall be increased by the
amount of the reduction in the Participating Interest of the Reduced
Participant, and if the other JV Participant elects not to fund the entire
deficiency, the Manager shall adjust the Program and Budget to reflect the funds
available.
 

(c)  
Whenever the Participating Interests are recalculated pursuant to this Section
9.4, (i) the Equity Accounts of both JV Participants shall be revised to bear
the same ratio to each other as their recalculated Participating Interests; and
(ii) the portion of Capital Account attributable to the reduced Participating
Interest of the Reduced Participant shall be transferred to the other JV
Participant.

 
9.5  Recalculation or Restoration of Reduced Interest Based on Actual
Expenditures. This Section 9.5 only applies where Kobex does not bear all
operating and financing costs of the Joint Venture.
 

(a)  
If a Participant makes an election under Sections 9.4(a)(ii) or 9.4(a)(iii),
then within 30 days after the conclusion of such Program and Budget, the Manager
shall report the total amount of money expended plus the total obligations
incurred by the Manager for such Budget.

 

(b)  
If the Manager expended or incurred obligations that were more or less than the
adopted Budget, the Participating Interests shall be recalculated pursuant to
Section 9.4(a)(i) by substituting each JV Participant’s actual contribution to
the adopted Budget for that JV Participant’s estimated contribution at the time
of the Reduced Participant’s election under Section 9.4(a).

 

(c)  
If the Manager expended or incurred obligations of less than 80% of the adopted
Budget, within 30 days of receiving the Manager’s report on Expenditures, the
Reduced Participant may notify the other JV Participant of its election to
reimburse the other JV Participant for the difference between any amount
contributed by the Reduced Participant to such adopted Program and Budget and
the Reduced Participant’s proportionate share (at the Reduced Participant’s
former Participating Interest) of the actual amount expended or incurred for the
Program, plus interest at two percentage points above the Prime Rate. The
Reduced Participant shall deliver the appropriate amount (including interest) to
the other JV Participant with such notice. Failure of the Reduced Participant to
so notify and tender such amount shall result in dilution occurring in
accordance with this ARTICLE XI and shall bar the Reduced Participant from its
rights under this Section 9.5(c) concerning the relevant adopted Program and
Budget.

 

(d)  
All recalculations under this Section 9.5 shall be effective as of the first day
of the Program Period for the Program and Budget. The Manager, on behalf of both
JV Participants, shall make such reimbursements, reallocations of Products,
contributions and other adjustments as are necessary so that, to the extent
possible, each JV Participant shall be placed in the position it would have been
in had their Participating Interests as recalculated under this section been in
effect throughout the Program Period for such Program and Budget. If the JV

 
 

--------------------------------------------------------------------------------

-26-
 
 
Participants are required to make contributions, reimbursements or other
adjustments pursuant to this Section, the Manager shall have the right to
purchase or sell a JV Participant’s share of Products in the same manner as
under Section 11.2 and to apply the proceeds of such sale to satisfy that JV
Participant’s obligation to make such contributions, reimbursements or
adjustments.
 

(e)  
Whenever the Participating Interests are recalculated pursuant to this Section
9.5, (i) the JV Participants’ Equity Accounts shall be revised to bear the same
ratio to each other as their recalculated Participating Interests; and (ii) the
portion of Capital Account attributable to the reduced Participating Interest of
the Reduced Participant shall be transferred to the other JV Participant.

 
9.6  Budget Overruns; Program Changes. For Programs and Budgets adopted by the
Management Committee other than those in Section 9.8, the Manager shall
immediately notify the Management Committee of any material departure from an
adopted Program and Budget. If the Manager exceeds an adopted Budget by more
than 20% in the aggregate, then the excess over 20%, unless directly caused by
an emergency or unexpected expenditure made pursuant to Section 9.7, unless
related to the adopted Program and Budget, or unless directly attributable to
Exploration or Development activities, must be ratified and approved by the
Management Committee at its next scheduled meeting, and once approved shall be
borne by the JV Participants in proportion to their respective Participating
Interests. 
 
The Manager may amend or alter the approved Program and Budget by presenting a
special item budget for review by the Management Committee. The Committee shall
accept or reject the amendment within 10 Business Days of its presentation. If
the Committee fails to approve or reject the proposal within 10 Business Days of
the presentation, the special item budget shall be deemed approved. The JV
Participants may approve, reject, or propose modifications for the proposed
amendment in accordance with Section 9.3.
 
9.7  Emergency or Unexpected Expenditures. In case of emergency, the Manager may
take any reasonable action it deems necessary to protect life or property, to
protect the Assets or to comply with Laws. The Manager may make reasonable
expenditures on behalf of the JV Participants for unexpected events that are
beyond its reasonable control and that do not result from a breach by it of its
standard of care. The Manager shall promptly notify the JV Participants of the
emergency or unexpected expenditure, and the Manager shall be reimbursed for all
resulting costs by the JV Participants in proportion to their respective
Participating Interests, except when USE/CC makes the 65% Election. 
 
9.8  Development Programs and Budgets; Project Financing.
 

(a)  
Unless otherwise determined by the Management Committee, the Manager shall not
submit to the Management Committee a Program and Budget including Development of
the mine described in a completed Feasibility Study until 30 days following the
receipt by the Manager of the Feasibility Study. The Program and Budget, which
includes Development of the mine described in the completed Feasibility Study,
shall be based on the estimated cost of Development described

 
 

--------------------------------------------------------------------------------

-27-
 
 
in the Feasibility Study for the Approved Alternative, unless otherwise directed
by the Management Committee.
 

(b)  
Promptly following adoption of the Program and Budget, which includes
Development as described in a completed Feasibility Study, but in no event more
than 30 days thereafter, the Manager shall submit to the Management Committee a
report on material bids received for Development work (“Bid Report”). If bids
described in the Bid Report result in the aggregate cost of Development work
exceeding 10% of the Development cost estimates that formed the basis of the
Development component of the adopted Program and Budget, the Program and Budget,
which includes relevant Development, shall be deemed to have been re-submitted
to the Management Committee based on the aggregate costs as described in the Bid
Report on the date of receipt of the Bid Report and shall be reviewed and
adopted in accordance with Sections 9.3 and 14.1. 

 

(c)  
This Section 9.8(c) only applies where Kobex does not bear all operating and
financing costs of the Joint Venture. If the Management Committee approves the
Development of the mine described in a Feasibility Study and also decides to
seek Project Financing for such mine, each Participant shall, at its own cost,
cooperate in seeking to obtain Project Financing for such mine; provided,
however, that all fees, charges and costs (including attorneys and technical
consultants fees) paid to the Project Financing lenders shall be borne by the
Participants in proportion to their Participating Interests, unless such fees
are capitalized as a part of the Project Financing.

 
9.9  Expansion or Modification Programs and Budgets. Any Program and Budget
proposed by the Manager involving Expansion or Modification shall be based on a
Feasibility Study prepared by the Manager, Feasibility Contractors, or both, or
prepared by the Manager and audited by Feasibility Contractors, as the
Management Committee determines. The Program and Budget, which include Expansion
or Modification, shall be submitted for review and approval by the Management
Committee within 30 days following receipt by the Manager of such Feasibility
Study.
 
ARTICLE X  
 
ACCOUNTS AND SETTLEMENTS
 
10.1  Monthly Statements and Applications of this ARTICLE. During the Joint
Venture Period, the Manager shall promptly submit to the Management Committee
monthly statements of account reflecting in reasonable detail the charges and
credits to the Business Account during the preceding month. The provisions of
this ARTICLE X shall only apply to the Joint Venture if USE/CC does not make the
65% Election, other than Sections 10.1 and 10.6 which shall apply in all cases.
 
10.2  Cash Calls. On the basis of each adopted Program and Budget, the Manager
shall submit prior to the last day of each month a billing for estimated cash
requirements for the next month. Within 10 days after receipt of each billing,
or a billing made pursuant to Section 9.7 or 16.4, each JV Participant shall
advance its proportionate share of such cash requirements. The
 
 

--------------------------------------------------------------------------------

-28-
 
 
Manager shall record all funds received in the Business Account. The Manager
shall at all times maintain a cash balance approximately equal to the rate of
disbursement for up to 60 days. All funds in excess of immediate cash
requirements shall be invested by the Manager for the benefit of the Business in
cash management accounts and investments selected at the discretion of the
Manager, which accounts may include, but are not limited to, money market
investments and money market funds.
 
10.3  Failure to Meet Cash Calls. A JV Participant that fails to meet cash calls
in the amount and at the times specified in Section 10.2 shall be in default,
and the amounts of the defaulted cash call shall bear interest from the date due
at an annual rate equal to five percentage points over the Prime Rate, but in no
event shall the rate of interest exceed the maximum permitted by Law. Such
interest shall accrue to the benefit of and be payable to the non-defaulting JV
Participant, but shall not be deemed as amounts contributed by the
non-defaulting JV Participant in the event dilution occurs in accordance with
ARTICLE IX. In addition to any other rights and remedies available to it by Law,
the non-defaulting Participant shall have those other rights, remedies, and
elections specified in Sections 10.4 and 10.5.
 
10.4  Cover Payment. If a JV Participant defaults in making a contribution or
cash call required by an adopted Program and Budget, the non-defaulting JV
Participant may, but shall not be obligated to, advance some portion or all of
the amount in default on behalf of the defaulting JV Participant (a “Cover
Payment”). Each and every Cover Payment shall constitute a demand loan bearing
interest from the date of the advance at the rate provided in Section 10.3. If
more than one Cover Payment is made, the Cover Payments shall be aggregated and
the rights and remedies described herein pertaining to an individual Cover
Payment shall apply to the aggregated Cover Payments. The failure to repay such
loan upon demand shall be a default.
 
10.5  Remedies. The JV Participants acknowledge that if either JV Participant
defaults in making a contribution required by ARTICLE IX or a cash call, or in
repaying a loan, as required under Sections 10.2, 10.3 or 10.4, whether or not a
Cover Payment is made, it shall be difficult to measure the damages resulting
from such default (it being hereby understood and agreed that the Participants
have attempted to determine such damages in advance and determined that the
calculation of such damages cannot be ascertained with reasonable certainty).
Both JV Participants acknowledge and recognize that the damage to the
non-defaulting JV Participant could be significant. In the event of such
default, as reasonable liquidated damages, the non-defaulting JV Participant
may, with respect to any such default not cured within 30 days after notice to
the defaulting JV Participant of such default, elect any of the following
remedies by giving notice to the defaulting JV Participant. Such election may be
made with respect to each failure to meet a cash call relating to a Program and
Budget, regardless of the frequency of such cash calls, provided such cash calls
are made in accordance with Section 10.2.
 

(a)  
The defaulting JV Participant grants to the non-defaulting JV Participant a
power of sale as to all or any portion of its interest in any Assets or in its
Participating Interest that is subject to the lien and security interest granted
in Section 8.9 (whether or not such lien and security interest has been
perfected), upon a default under Sections 10.3 or 10.4. Such power shall be
exercised in the manner provided by applicable Law or otherwise in a
commercially reasonable manner and upon reasonable notice. If the non-defaulting
JV Participant elects to enforce

 
 

--------------------------------------------------------------------------------

-29-
 
the lien or security interest pursuant to the terms of this Section, the
defaulting JV Participant shall be deemed to have waived any available right of
redemption, any required valuation or appraisal of the secured property prior to
sale, any available right to stay execution or to require a marshalling of
assets, and any required bond in the event a receiver is appointed, and the
defaulting JV Participant shall be liable for any deficiency.
 

(b)  
The non-defaulting JV Participant may elect to have the defaulting JV
Participant’s Participating Interest diluted or eliminated as follows:

 

(i)  
For a default occurring before Payout relating to a Program and Budget covering
in whole or in part Permitting, Exploration, Feasibility Study Operations, the
reduced JV Participant’s Participating Interest shall be recalculated by
dividing: (X), (1) the total of all of the reduced JV Participant’s
contributions under Section 8.3(b), and (2) the amount, if any, the reduced JV
Participant contributed to the adopted Program and Budget with respect to which
the default occurred; by (Y) the sum of (1) and (2) above for both JV
Participants; and then multiplying the result by one hundred. For such a default
occurring after Payout, the reduced JV Participant’s Participating Interest
shall be reduced in an amount equal to two times the amount by which it would
have been reduced if such default had occurred before Payout. For such a
default, whether occurring before or after Payout, the Participating Interest
shall then be further reduced for a default relating exclusively to an
Exploration Program and Budget, by multiplying the recalculated Participating
Interest by the following percentage: 150%.

 
The Participating Interest of the other JV Participant shall be increased by the
amount of the reduction in the Participating Interest of the reduced JV
Participant, including the further reduction under Section 10.5(b)(i).
 

(ii)  
For a default relating to a Program and Budget covering in whole or in part
Development or Mining, at the non-defaulting JV Participant’s election, the
defaulting JV Participant shall be deemed to have withdrawn and to have
automatically relinquished its interest in the Assets to the non-defaulting JV
Participant; provided, however, the defaulting Participant shall have the right
to receive only a 10% Net Profits Interest, if any, and not from any other
source, an amount equal to 20% of the defaulting JV Participant’s Equity Account
balance at the time of such default. Upon receipt of such amount the defaulting
JV Participant shall thereafter have no further right, title or interest in the
Assets, but shall remain liable to the extent provided in Section 8.7.

 

(iii)  
Dilution under this Section 10.5(b) shall be effective as of the date of the
original default, and Section 9.5 shall not apply. The amount of any Cover
Payment under Section 10.4 and interest thereon, or any interest accrued in
accordance with Section 10.3, shall be deemed to be amounts

 

--------------------------------------------------------------------------------

-30-
 
 
contributed by the non-defaulting JV Participant, and not as amounts contributed
by the defaulting JV Participant.
 

(iv)  
Whenever the Participating Interests are recalculated pursuant to this
Section 10.5(b), (A) the Equity Accounts of both JV Participants shall be
adjusted to bear the same ratio to each other as their recalculated
Participating Interests; and (B) the portion of Capital Account attributable to
the reduced Participating Interest of the reduced JV Participant shall be
transferred to the other JV Participant.

 

(c)  
If a JV Participant has defaulted in meeting a cash call or repaying a loan, and
if the non-defaulting JV Participant has made a Cover Payment, then, in addition
to a reduction in the defaulting JV Participant’s Participating Interest
effected pursuant to Section 10.5(b), the non-defaulting JV Participant shall
have the right, if the indebtedness arising from a default or Cover Payment is
not discharged within 10 days of the default and upon not less than 30 days
advance notice to the defaulting JV Participant, to elect to purchase all the
right, title, and interest, whenever acquired or arising, of the defaulting JV
Participant in the Assets, including but not limited to its Participating
Interest or a Net Profits Interest, together with all proceeds from and
accessions of the foregoing (collectively the “Defaulting JV Participant’s
Entire Interest”) at a purchase price equal to 75% of the fair market value
thereof as determined by a qualified independent appraiser appointed by the
non-defaulting JV Participant. If the defaulting JV Participant conveys notice
of objection to the person so appointed within 10 days after receiving notice
thereof, then an independent and qualified appraiser shall be appointed by the
joint action of the appraiser appointed by the non-defaulting JV Participant and
a qualified independent appraiser appointed by the defaulting JV Participant;
provided, however, that if the defaulting JV Participant fails to designate a
qualified independent appraiser for such purpose within 10 days after giving
notice of such objection, then the person originally designated by the
non-defaulting JV Participant shall serve as the appraiser; provided further,
that if the appraisers appointed by each of the JV Participants fail to appoint
a third qualified independent appraiser within 5 days after the appointment of
the last of them, then an appraiser shall be appointed by a judge of a court of
competent jurisdiction in the state in which the Assets are situated upon the
application of either JV Participant. There shall be withheld from the purchase
price payable, upon transfer of the Defaulting Participant’s Entire Interest,
the amount of any Cover Payment under Section 10.4 and unpaid interest thereon
to the date of such transfer, or any unpaid interest accrued in accordance with
Section 14.3 to the date of such transfer. Upon payment of such purchase price,
the defaulting JV Participant shall be deemed to have relinquished all of the
Defaulting JV Participant’s Entire Interest to the non-defaulting Participant,
but shall remain liable to the extent provided in Section 8.7. 

 
 

--------------------------------------------------------------------------------

-31-
 
 
10.6  Audits. 
 

(a)  
During the Joint Venture Period, within 60 days after the end of each calendar
year an audit shall be completed by certified public accountants selected by,
and independent of, the Manager. The audit shall be conducted in accordance with
GAAP and shall cover all books and records maintained by the Manager pursuant to
this Agreement, all Assets and Encumbrances, and all transactions and Operations
conducted during such calendar year, including production and inventory records
and all costs for which the Manager sought reimbursement under this Agreement,
together with all other matters customarily included in such audits. All written
exceptions to and claims upon the Manager for discrepancies disclosed by such
audit shall be made not more than 3 months after receipt of the audit report,
unless either JV Participant elects to conduct an independent audit pursuant to
Section 10.6(b)which is ongoing at the end of such 3 month period, in which case
such exceptions and claims may be made within the period provided in Section
10.6(b). Failure to make any such exception or claim within such period shall
mean the audit is deemed to be correct and binding upon the Participants. The
cost of all audits under this subsection shall be charged to the Business
Account.

 
In conjunction with the audit, the JV Participants shall procure a review of
internal controls in compliance with Sarbanes-Oxley Act of 2002 and the
standards and rules of the Public Company Accounting Oversight Board. The
contractor conducting this review shall not be an employee, officer, or director
of the JV Participants and shall be chosen by mutual agreement.
 

(b)  
Notwithstanding the annual audit conducted by certified public accountants
selected by the Manager, each JV Participant shall have the right to have an
independent audit of all Business books, records and accounts, including all
charges to the Business Account. This audit shall review all issues raised by
the requesting JV Participant, with all costs borne by the requesting JV
Participant. The requesting JV Participant shall give the other JV Participant
30 days prior notice of such audit. Any audit conducted on behalf of either JV
Participant shall be made during the Manager’s normal business hours and shall
not interfere with Operations. Neither JV Participant shall have the right to
audit records and accounts of the Business relating to transactions or
Operations more than 24 months after the calendar year during which such
transactions, or transactions related to such Operations, were charged to the
Business Account. All written exceptions to and claims upon the Manager for
discrepancies disclosed by such audit shall be made not more than 3 months after
completion and delivery of such audit, or they shall be deemed waived. 

 
ARTICLE XI  
 
DISPOSITION OF PRODUCTION
 
11.1  Taking In Kind. Each JV Participant shall have the right to take in kind
or separately dispose of its share of all Products in proportion to its
Participating Interest until any processing
 
 

--------------------------------------------------------------------------------

-32-
 
 
facility is built by any JV Participant to this Joint Venture. Provided however,
that USE/CC shall have the right to require the Manager to market USE/CC’s share
of all Products pursuant to a marketing agreement substantially in the form
attached at Exhibit J upon 1 year written notice to the Manager. Any extra
expenditure incurred in the taking in kind or separate disposition by either JV
Participant of its proportionate share of Products shall be borne by such JV
Participant. Nothing in this Agreement shall be construed as providing, directly
or indirectly, for any joint or cooperative marketing or selling of Products or
permitting the processing of Products owned by any third party at any processing
facilities constructed by the Participants pursuant to this Agreement. The
Manager shall give notice in advance of the anticipated delivery date upon which
Products shall be available.
 
11.2  Failure of Participant to Take In Kind. If a JV Participant fails to take
its proportionate share of Products in kind and fails to provide 1 year’s
written notice to the Manager to market the JV Participant’s share of all
Products, then the Manager shall have the right, but not the obligation, for a
period of time consistent with the minimum needs of the industry, but not to
exceed 1 year from the notice date described in Section 11.1, to purchase the JV
Participant’s share for its own account or to sell such share as agent for the
Participant at not less than the prevailing market price in the area. Subject to
the terms of any such contracts of sale then outstanding, during any period that
the Manager is purchasing or selling a JV Participant’s share of production, the
JV Participant may elect by notice to the Manager to take in kind. The Manager
shall be entitled to deduct from proceeds of any sale by it for the account of a
JV Participant reasonable expenses incurred in such a sale. 
 
11.3  Hedging. There shall be no hedging by the Joint Venture. Neither JV
Participant shall have any obligation to account to the other JV Participant
for, nor have any interest or right of participation in any profits or proceeds
nor have any obligation to share in any losses from, futures contracts, forward
sales, trading in puts, calls, options or any similar hedging, price protection
or marketing mechanism employed by a JV Participant with respect to its
proportionate share of any Products produced or to be produced from the
Property.
 
ARTICLE XII  
 
SUPPLEMENTAL BUSINESS AGREEMENT
 
12.1  Supplemental Business Agreement. At any time during the Joint Venture
Period, the Management Committee may determine by unanimous vote of both JV
Participants that it is appropriate to segregate the Area of Interest into areas
subject to separate Programs and Budgets for purposes of conducting further
Permitting, Exploration, or Feasibility Studies, Development, or Mining. At such
time, the Management Committee shall designate which portion of the Property
shall comprise an area of interest under a separate business arrangement
(“Supplemental Business”), and the JV Participants shall enter into a new
agreement (“Supplemental Business Agreement”) for the purpose of further
exploring, analyzing, developing, and mining such portion of the Property. The
Supplemental Business Agreement shall be in substantially the same form as this
Agreement, with rights and interests of the JV Participants in the Supplemental
Business identical to the rights and interests of the JV Participants in this
Business at the time of the designation, unless otherwise agreed by the JV
Participants, and with the JV Participants agreeing to new Capital and Equity
Accounts and other terms necessary for the Supplemental Business Agreement to
comply with the nature and
 
 

--------------------------------------------------------------------------------

-33-
 
 
purpose of the designation. Following execution of the Supplemental Business
Agreement, this Agreement shall terminate insofar as it affects the Property
covered by the Supplemental Business Agreement.
 
ARTICLE XIII  
 
TRANSFER OF INTEREST; PREEMPTIVE RIGHT
 
13.1  General. During the Joint Venture Period a JV Participant shall have the
right to Transfer to a third party an interest in its Participating Interest,
including an interest in this Agreement or the Assets, solely as provided in
this Article.
 
13.2  Limitations on Free Transferability. During the Joint Venture Period, any
Transfer by either JV Participant under Section 13.1 shall be subject to the
following limitations:
 

(a)  
neither JV Participant shall Transfer any interest in this Agreement or the
Assets (including, but not limited to, any royalty, profits, or other interest
in the Products) except in conjunction with the Transfer of part or all of its
Participating Interest;

 

(b)  
no JV Participant shall Transfer any interest in this Agreement or the Property
until the selling JV Participant offers to the other JV Participant the
opportunity to purchase the portion of the selling JV Participant’s interest it
intends to sell (“Right of First Refusal”) at a price chosen by the selling JV
Participant. If the other JV Participant fails to purchase the interest within
20 days, the selling JV Participant may proceed with the sale of the interest
pursuant to this section. The sale may not be for a price less than that offered
to the non-selling JV Participant. No transferee of all or any part of a JV
Participant’s Participating Interest shall have the rights of a JV Participant
unless and until the transferring JV Participant has provided to the other JV
Participant notice of the Transfer, except as provided in Section 13.2(f), the
transferee, as of the effective date of the Transfer, has committed in writing
to assume and be bound by this Agreement to the same extent as the transferring
JV Participant;

 

(c)  
neither JV Participant shall make a Transfer that shall violate any Law, or
without the consent of the other JV Participant, or result in the cancellation
of any permits, licenses, or other similar authorization;

 

(d)  
no Transfer permitted by this Article XIII shall relieve the transferring JV
Participant of its share of any liability, whether accruing before or after such
Transfer, which arises out of Operations conducted prior to such Transfer or
exists on the Effective Date;

 

(e)  
neither JV Participant, without the consent of the other JV Participant, shall
make a Transfer that shall cause termination of the tax partnership established
in Exhibit C. If such termination is caused, the transferring JV Participant
shall indemnify the other JV Participant for, from and against any and all loss,
cost, expense, damage, liability or claim therefore arising from the Transfer,
including without limitation any increase in taxes, interest and penalties or
decrease in

 
 

--------------------------------------------------------------------------------

-34-
 
credits caused by such termination and any tax on indemnification proceeds
received by the Indemnified JV Participant;
 

(f)  
if the Transfer is the grant of an Encumbrance in a Participating Interest to
secure a loan or other indebtedness of either JV Participant in a bona fide
transaction, other than a transaction approved unanimously by the Management
Committee or Project Financing approved by the Management Committee, such
Encumbrance shall be granted only in connection with such JV Participant’s
financing payment or performance of that JV Participant’s obligations under this
Agreement and shall be subject to the terms of this Agreement and the rights and
interests of the other JV Participant hereunder (including without limitation
under Section 8.10). Any such Encumbrance shall be further subject to the
condition that the Chargee of such Encumbrance first enters into a written
agreement with the other JV Participant in form satisfactory to the other JV
Participant, acting reasonably, binding upon the Chargee, to the effect that:

 

(i)  
the Chargee shall not enter into possession or institute any proceedings for
foreclosure or partition of the encumbering JV Participant’s Participating
Interest and that such Encumbrance shall be subject to the provisions of this
Agreement;

 

(ii)  
the Chargee’s remedies under the Encumbrance shall be limited to the sale of the
whole (but only of the whole) of the encumbering JV Participant’s Participating
Interest to the other JV Participant, or, failing such a sale, at a public
auction to be held at least 30 days after prior notice to the other JV
Participant, such sale to be subject to the purchaser entering into a written
agreement with the other JV Participant whereby such purchaser assumes all
obligations of the encumbering JV Participant under the terms of this Agreement.
The price of any pre-emptive sale to the other JV Participant shall be the
remaining principal amount of the loan plus accrued interest and related
expenses, and such pre-emptive sale shall occur within 60 days of the Chargee’s
notice to the other JV Participant of its intent to sell the encumbering JV
Participant’s Participating Interest. Failure of a sale to the other JV
Participant to close by the end of such period, unless failure is caused by the
encumbering JV Participant or by the Chargee, shall permit the Chargee to sell
the encumbering JV Participant’s Participating Interest at a public sale; and

 

(iii)  
the charge shall be subordinate to any then-existing debt, including Project
Financing previously approved by the Management Committee, encumbering the
transferring JV Participant’s Participating Interest;

 
If a sale or other commitment or disposition of Products or proceeds from the
sale of Products by either JV Participant upon distribution to it pursuant to
ARTICLE XV creates in a third party a security interest by Encumbrance in
Products or proceeds therefrom prior to such distribution, such sales,
commitment or disposition shall be subject to the terms and conditions of this
Agreement, including without limitation, Section 8.10.
 
 

--------------------------------------------------------------------------------

-35-
 
PART IV  
 
PROVISIONS APPLICABLE TO BOTH
 
OPTION PERIOD AND JOINT VENTURE PERIOD
 
ARTICLE XIV  
 
MANAGEMENT COMMITTEE
 
14.1  Meetings of Management Committee. 
 

(a)  
The Management Committee shall hold regular meetings at least quarterly at a
location to be mutually agreed upon. The Manager shall give 20 days notice to
Kobex and USE/CC (either referred to in this ARTICLE XIV as an “MC Participant”)
of such meetings. Additionally, either MC Participant may call a special meeting
upon 7 days notice to the other MC Participant. In case of an emergency,
reasonable notice of a special meeting shall suffice. There shall be a quorum if
at least one member or alternate representing each MC Participant is present;
provided, however, that if a MC Participant fails to attend two consecutive
properly called meetings, then a quorum shall exist at the second meeting if the
other MC Participant is represented by at least one appointed member, and a vote
of such MC Participant shall be considered the vote required for the purposes of
the conduct of all business properly noticed even if such vote would otherwise
require unanimity.

 

(b)  
If business cannot be conducted at a regular or special meeting due to the lack
of a quorum, either MC Participant may call the next meeting upon 10 days notice
to the other MC Participant.

 

(c)  
Each notice of a meeting shall include an itemized agenda prepared by the
Manager in the case of a regular meeting or by the MC Participant calling the
meeting in the case of a special meeting, but any matters may be considered if
either MC Participant adds the matter to the agenda at least 5 days before the
meeting or with the consent of the other MC Participant. The Manager shall
prepare minutes of all meetings and shall distribute copies of such minutes to
the other MC Participant within 10 days after the meeting. Either MC Participant
may electronically record the proceedings of a meeting with the consent of the
other MC Participant. The other MC Participant shall sign and return or object
to the minutes prepared by the Manager within 30 days after receipt, and failure
to do either shall be deemed acceptance of the minutes as prepared by the
Manager. The minutes, when signed or deemed accepted by both MC Participants,
shall be the official record of the decisions made by the Management Committee.
Decisions made at a Management Committee meeting shall be implemented in
accordance with adopted Programs and Budgets. If a MC Participant timely objects
to minutes proposed by the Manager, the members of the Management Committee
shall seek, for a period not to exceed 30 days from receipt by the Manager of
notice of the objections, to agree upon minutes acceptable to both MC
Participants. If the Management Committee does not reach agreement on the
minutes of the meeting within such 30 day period, the minutes of the meeting as

 
 

--------------------------------------------------------------------------------

-36-
 
prepared by the Manager together with the other Participant’s proposed changes
shall collectively constitute the record of the meeting. If personnel employed
in Operations are required to attend a Management Committee meeting, reasonable
costs incurred in connection with such attendance shall be charged to the
Business Account. All other costs shall be paid by the Participants
individually.
 
14.2  Action Without Meeting in Person. In lieu of meetings in person, the
Management Committee may conduct meetings by telephone or video conference, so
long as minutes of such meetings are prepared in accordance with Section 14.1.
The Management Committee may also take actions in writing signed by all members.
 
14.3  Matters Requiring Approval. Except as otherwise delegated to the Manager
in Section 15.1, the Management Committee shall have exclusive authority to
determine all matters related to overall policies, objectives, procedures,
methods and actions under this Agreement.
 
ARTICLE XV  
 
MANAGER
 
15.1  Powers and Duties of Manager. The Manager shall have the following powers
and duties, which shall be discharged in accordance with adopted Programs and
Budgets during the Option Period and Joint Venture Period, as applicable.
 

(a)  
The Manager shall manage, direct and control Operations, and shall prepare and
present to the Management Committee proposed Programs and Budgets as provided in
ARTICLE VII during the Option Period and ARTICLE IX during the Joint Venture
Period.

 

(b)  
The Manager shall implement the decisions of the Management Committee, shall
make all Expenditures necessary to carry out adopted Programs, and shall
promptly advise the Management Committee if it lacks sufficient funds to carry
out its responsibilities under this Agreement.

 

(c)  
The Manager shall use reasonable efforts to: (i) purchase or otherwise acquire
all material, supplies, equipment, water, utility and transportation services
required for Operations, such purchases and acquisitions to be made to the
extent reasonably possible on the best terms available, taking into account all
of the circumstances; (ii) obtain such customary warranties and guarantees as
are available in connection with such purchases and acquisitions; and (iii) keep
the Assets free and clear of all Encumbrances, except any Permitted Encumbrances
and those Encumbrances specifically approved by the Management Committee.

 

(d)  
The Manager shall: (i) make or arrange for all payments required by leases,
licenses, permits, contracts and other agreements related to the Assets;
(ii) pay all taxes, assessments and like charges on Operations and Assets except
taxes determined or measured by a JV Participant’s sales revenue or net income
and taxes, including production taxes, attributable to a JV Participant’s share
of Products, and shall otherwise promptly pay and discharge expenses incurred in
Operations; provided, however, that if authorized by the Management Committee,

 
 

--------------------------------------------------------------------------------

-37-
 
the Manager shall have the right to contest (in the courts or otherwise) the
validity or amount of any taxes, assessments or charges if the Manager deems
them to be unlawful, unjust, unequal or excessive, or to undertake such other
steps or proceedings as the Manager may deem reasonably necessary to secure a
cancellation, reduction, readjustment or equalization thereof before the Manager
shall be required to pay them, but in no event shall the Manager permit or allow
title to the Assets to be lost as the result of the nonpayment of any taxes,
assessments or like charges; and (iii) do all other acts reasonably necessary to
maintain the Assets.
 

(e)  
The Manager shall: (i) apply for all necessary permits, licenses and approvals;
(ii) comply with all Laws; (iii) notify promptly the Management Committee of any
allegations of substantial violation thereof; and (iv) prepare and file all
reports or notices required for or as a result of Operations. The Manager shall
not be in breach of this provision if a violation has occurred in spite of the
Manager’s good faith efforts to comply consistent with its standard of care
under Section 15.2. In the event of any such violation, the Manager shall timely
cure or dispose of such violation on behalf of both JV Participants through
performance, payment of fines and penalties, or both, and the cost thereof shall
be charged to the Business Account.

 

(f)  
The Manager shall prosecute and defend on behalf of the Joint Venture, but shall
not initiate without consent of the Management Committee, any litigation or
administrative proceedings arising out of Operations. The non-managing JV
Participant shall have the right to participate if it chooses to participate
individually, at its own expense, in such litigation or administrative
proceedings. The non-managing JV Participant shall approve in advance any
settlement involving payments, commitments or obligations in excess of one
hundred thousand Dollars ($100,000) in cash or value.

 

(g)  
The Manager shall provide insurance for the benefit of the JV Participants as
provided in Exhibit K or as may otherwise be determined from time to time by the
Management Committee.

 

(h)  
The Manager may dispose of Assets, whether by abandonment, surrender, or
Transfer in the ordinary course of business, except that Property may be
abandoned or surrendered only as provided in ARTICLE XVIII. Without prior
authorization from the Management Committee, however, the Manager shall not:
(i) dispose of Assets in any one transaction (or in any series of related
transactions) having a value in excess of seventy five thousand Dollars
($75,000); (ii) enter into any sales contracts or commitments for Product,
except as permitted in Section 11.2; (iii) begin a liquidation of the Business;
or (iv) dispose of all or a substantial part of the Assets necessary to achieve
the purposes of the Business.

 

(i)  
The Manager shall have the right to carry out its responsibilities hereunder
through agents, Affiliates or independent contractors.

 
 

--------------------------------------------------------------------------------

-38-
 
 

(j)  
The Manager shall perform or cause to be performed all assessment and other
work, and shall pay all Governmental Fees, required by Law in order to maintain
the unpatented mining claims, mill sites and tunnel sites included within the
Property. The Manager shall have the right to perform the assessment work
required hereunder pursuant to a common plan of exploration and continued actual
occupancy of such claims and sites shall not be required. The Manager shall not
be liable on account of any determination by any court or governmental agency
that the work performed by the Manager does not constitute the required annual
assessment work or occupancy for the purposes of preserving or maintaining
ownership of the claims, provided that the work done is pursuant to an adopted
Program and Budget and is performed in accordance with the Manager’s standard of
care under Section 15.2. The Manager shall timely record with the appropriate
county and file with the appropriate United States agency any required
affidavits, notices of intent to hold and other documents in proper form
attesting to the payment of Governmental Fees, the performance of assessment
work or intent to hold the claims and sites, in each case in sufficient detail
to reflect compliance with the requirements applicable to each claim and site.
The Manager shall not be liable on account of any determination by any court or
governmental agency that any such document submitted by the Manager does not
comply with applicable requirements, provided that such document is prepared and
recorded or filed in accordance with the Manager’s standard of care under
Section 15.2.

 

(k)  
If authorized by the Management Committee, the Manager may: (i) locate, amend or
relocate any unpatented mining claim or mill site or tunnel site, (ii) locate
any fractions resulting from such amendment or relocation, (iii) apply for
patents or mining leases or other forms of mineral tenure for any such
unpatented claims or sites, (iv) abandon any unpatented mining claims for the
purpose of locating mill sites or otherwise acquiring from the United States
rights to the ground covered thereby, (v) abandon any unpatented mill sites for
the purpose of locating mining claims or otherwise acquiring from the United
States rights to the ground covered thereby, (vi) exchange with or convey to the
United States any of the Property for the purpose of acquiring rights to the
ground covered thereby or other adjacent ground, and (vii) convert any
unpatented claims or mill sites into one or more leases or other forms of
mineral tenure pursuant to any Law hereafter enacted.

 

(l)  
The Manager shall keep and maintain all required accounting and financial
records pursuant to the procedures described in Exhibit B and in accordance with
customary cost accounting practices in the mining industry, and shall ensure
appropriate separation of accounts unless otherwise agreed by the JV
Participants. All accounting practices and audits shall comply with the GAAP and
all reports, reviews of internal controls, and related activities shall be
conducted in compliance with the requirements of the Sarbanes Oxley Act of 2002.

 

(m)  
After the formation of the Joint Venture, the Manager shall maintain Equity
Accounts for each JV Participant. Each JV Participant’s Equity Account shall be

 
 

--------------------------------------------------------------------------------

-39-
 
credited with the value of such JV Participant’s contributions under
Section 8.3(b). Each JV Participant’s Equity Account shall be charged with the
cash and the fair market value of property distributed to such JV Participant
(net of liabilities assumed by such JV Participant and liabilities to which such
distributed property is subject). Contributions and distributions shall include
all cash contributions or distributions plus the agreed value (expressed in
dollars) of all in-kind contributions or distributions. Solely for purposes of
determining the Equity Account balances of the JV Participants, the Manager
shall reasonably estimate the fair market value of all Products distributed to
the JV Participants, and such estimated value shall be used regardless of the
actual amount received by each JV Participant upon disposition of such Products.
 

(n)  
The Manager shall keep the Management Committee advised of all Operations by
submitting in writing to the members of the Management Committee: (i) monthly
progress reports that include statements of expenditures and comparisons of such
expenditures to the adopted Budget; (ii) periodic summaries of data acquired;
(iii) copies of reports concerning Operations; (iv) a detailed final report
within sixty (60) days after completion of each Program and Budget, which shall
include comparisons between actual and budgeted expenditures and comparisons
between the objectives and results of Programs; and (v) such other reports as
any member of the Management Committee may reasonably request. Subject to
ARTICLE XX, at all reasonable times the Manager shall provide the Management
Committee, or other representative of a JV Participant upon the request of such
JV Participant’s member of the Management Committee, access to, and the right to
inspect and, at such Participant’s cost and expense, copy the Existing Data and
all maps, drill logs and other drilling data, core, pulps, reports, surveys,
assays, analyses, production reports, operations, technical, accounting and
financial records, and other Business Information, to the extent preserved or
kept by the Manager, subject to ARTICLE XX. In addition, the Manager shall allow
the non-managing JV Participant, at the latter’s sole risk, cost and expense,
and subject to reasonable safety regulations, to inspect the Assets and
Operations at all reasonable times, so long as the non-managing JV Participant
does not unreasonably interfere with Operations.

 

(o)  
The Manager shall prepare, for Management Committee approval, an Environmental
Compliance plan for all Operations consistent with the requirements of any
applicable Laws or contractual obligations and shall include in each Program and
Budget sufficient funding to implement the Environmental Compliance plan and to
satisfy the financial assurance requirements of any applicable Law or
contractual obligation pertaining to Environmental Compliance. To the extent
practical, the Environmental Compliance plan shall incorporate concurrent
reclamation of Property disturbed by Operations. The Environmental Compliance
plan shall not be implemented until approved by the Management Committee.

 

(p)  
The Manager shall undertake to perform Continuing Obligations when and as
economic and appropriate, whether before or after termination of the Business.

 
 

--------------------------------------------------------------------------------

-40-
 
The Manager shall have the right to delegate performance of Continuing
Obligations to persons having demonstrated skill and experience in relevant
disciplines. As part of each Program and Budget submittal, the Manager shall
specify in such Program and Budget the measures to be taken for performance of
Continuing Obligations and the cost of such measures. The Manager shall keep the
other Participant reasonably informed about the Manager’s efforts to discharge
Continuing Obligations. Authorized representatives of each Participant shall
have the right from time to time to enter the Property to inspect work directed
toward satisfaction of Continuing Obligations and audit books, records, and
accounts related thereto.
 

(q)  
The funds that are to be deposited into the Environmental Compliance Fund shall
be maintained by the Manager in a separate, interest bearing cash management
account, which may include, but is not limited to, money market investments and
money market funds, and/or in longer term investments if approved by the
Management Committee. Such funds shall be used solely for Environmental
Compliance and Continuing Obligations, including the committing of such funds,
interests in property, insurance or bond policies, or other security to satisfy
Laws regarding financial assurance for the reclamation or restoration of the
Property, and for other Environmental Compliance requirements.

 

(r)  
If Participating Interests are adjusted in accordance with this Agreement the
Manager shall propose from time to time one or more methods for fairly
allocating costs for Continuing Obligations.

 

(s)  
The Manager shall undertake all other activities reasonably necessary to fulfill
the foregoing, and to implement the policies, objectives, procedures, methods
and actions determined by the Management Committee.

 

(t)  
For further clarification, as set out in Section 7.4, during the Option Period
the Manager shall not be responsible to operate the Facility and during the
Joint Venture Period, the Manager shall be required to operate the Facility as
directed by the Management Committee.

 
15.2  Standard of Care. The Manager shall discharge its duties under
Section 15.1 and conduct all Operations in a good, workmanlike and efficient
manner, in accordance with sound mining and other applicable industry standards
and practices, and in accordance with Laws and with the terms and provisions of
leases, licenses, permits, contracts and other agreements pertaining to the
Assets. The Manager shall not be liable to the other JV Participant for any act
or omission resulting in damage or loss except to the extent caused by or
attributable to the Manager’s wilful misconduct or gross negligence. The Manager
shall not be in default of any of its duties under Section 15.1 if its inability
or failure to perform results from the failure of the other Participant to
perform acts or to contribute amounts required of it by this Agreement.
 
15.3  Resignation; Deemed Offer to Resign. The Manager may resign upon not less
than 6 months’ prior notice to the other JV Participant, in which case the other
JV Participant may elect to become the new Manager by notice to the resigning JV
Participant within 10 days after the
 
 

--------------------------------------------------------------------------------

-41-
 
 
notice of resignation. If any of the following shall occur, the Manager shall be
deemed to have resigned upon the occurrence of the event described in each of
the following subsections, with the successor Manager to be appointed by the
other JV Participant at a subsequently called meeting of the Management
Committee, at which the Manager shall not be entitled to vote, and the other JV
Participant may appoint itself or a third party as the Manager:
 

(a)  
the aggregate Participating Interest of the Manager and its Affiliates becomes
less than 25%;

 

(b)  
the Manager is in Material Breach of an obligation imposed upon it under this
Agreement and such failure continues for a period of 60 days after notice from
the other JV Participant demanding performance;

 

(c)  
the Manager fails to pay or contest in good faith its bills and Business debts
as such obligations become due;

 

(d)  
a receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for a substantial part of its assets is appointed and such appointment
is neither made ineffective nor discharged within 60 days after the making
thereof, or such appointment is consented to, requested by, or acquiesced in by
the Manager; 

 

(e)  
the Manager commences a voluntary case under any applicable bankruptcy,
insolvency or similar law now or hereafter in effect; or consents to the entry
of an order for relief in an involuntary case under any such law or to the
appointment of or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator or other similar official of any substantial
part of its assets; or makes a general assignment for the benefit of creditors;
or takes corporate or other action in furtherance of any of the foregoing; or

 

(f)  
entry is made against the Manager of a judgment, decree or order for relief
affecting its ability to serve as Manager or a substantial part of its
Participating Interest or its other assets by a court of competent jurisdiction
in an involuntary case commenced under any applicable bankruptcy, insolvency or
other similar law of any jurisdiction now or hereafter in effect.

 
Under Sections 15.3(d), 15.3(e) or 15.3(f) above, the appointment of a successor
Manager shall be deemed to pre-date the event causing a deemed resignation.
 
 

--------------------------------------------------------------------------------

-42-
 
15.4  Administrative Charges and Services Agreement. 
 

(a)  
The administration charges of Kobex as Manager shall be a deemed an Expenditure
charge which is no greater than 5% of all the actual Expenditures incurred
during both the Option Period and Joint Venture Period, and administrative
charges on capital expenditures shall be no greater than 1% (collectively the
“Administrative Charges”).

 

(b)  
Kobex and USE/CC shall enter into a Services Agreement to provide for
compensation to U.S. Energy for the use of its employees to perform
administrative and operating functions, as further provided in Exhibit L.

 
15.5  Transactions With Affiliates. If the Manager engages Affiliates to provide
services hereunder, it shall do so on terms no less favorable than would be the
case in arm’s-length transactions with unrelated persons.
 
15.6  Activities During Deadlock. If the Management Committee for any reason
fails to adopt an Exploration, Feasibility Study or Development Program and
Budget, the Manager shall continue Operations at levels sufficient to maintain
the Property. If the Management Committee for any reason fails to adopt an
initial Mining Program and Budget or any Expansion or Modification Programs and
Budgets, the Manager shall continue Operations at levels sufficient to maintain
the then current Operations and Property. If the Management Committee for any
reason fails to adopt Mining Programs and Budgets subsequent to the initial
Mining Program and Budget, subject to the contrary direction of the Management
Committee and receipt of necessary funds, the Manager shall continue Operations
at levels comparable with the last adopted Mining Program and Budget. All of the
foregoing shall be subject to the contrary direction of the Management Committee
and the receipt of necessary funds.
 
ARTICLE XVI  
 
WITHDRAWAL AND TERMINATION
 
16.1  Termination. 
 

(a)  
Termination on Terms or by Agreement. This Agreement shall terminate as
expressly provided herein under Sections 6.4, 6.10, 7.14(c) and this ARTICLE
XVI, unless earlier terminated by written agreement by the Parties.

 

(b)  
Termination by Notice. Kobex may terminate this Agreement at any time by written
notice to USE/CC (including during an event of force majeure as set out in
Section 21.6), subject to paying the Initial Expenditure if not incurred yet.
Upon any termination of this Agreement, Kobex must file all work and/or pay all
such fees to maintain the Property in good standing for a period of three months
after such notice, and other than filing such work or paying such fees shall
have no further obligations to USE/CC.

 
16.2  Termination by Deadlock. During the Joint Venture Period, if the
Management Committee fails to adopt a Program and Budget six months after the
expiration of the latest adopted Program and Budget (subject to force majeure as
set out in Section 21.6), either JV
 
 

--------------------------------------------------------------------------------

-43-
 
 
Participant may elect to terminate the Business by giving 30 days notice of
termination to the other JV Participant.
 
16.3  Withdrawal. During the Joint Venture Period, a JV Participant may elect to
withdraw from the Business by (i) giving notice to the other JV Participant of
the effective date of withdrawal, which shall be the later of the end of the
then current Program Period or 30 days after the date of the notice. Upon such
withdrawal, the Business shall terminate, and the withdrawing JV Participant
shall be deemed to have transferred to the remaining JV Participant, all of its
Participating Interest, including all of its interest in the Assets, without
cost and free and clear of all Encumbrances arising by, through or under such
withdrawing JV Participant, except Permitted Encumbrances and those to which
both JV Participants have agreed. The withdrawing JV Participant shall execute
and deliver all instruments as may be necessary in the reasonable judgment of
the other JV Participant to effect the transfer of its interests in the Assets
to the other JV Participant. If within a 60 day period both JV Participants
elect to withdraw, then the Business shall instead be deemed to have been
terminated by the consent of the JV Participants pursuant to Section 15.1.
 
16.4  Continuing Obligations and Environmental Liabilities. On termination of
the Business under Sections 16.1, 16.2 or 16.3, each Party shall remain liable
for its respective share of liabilities to third persons (whether such arises
before or after such withdrawal), including Environmental Liabilities and
Continuing Obligations. During the Option Period, Kobex shall only be liable for
the liabilities that it causes or incurs. During the Joint Venture Period, the
withdrawing JV Participant’s share of such liabilities shall be equal to its
Participating Interest at the time such liability was incurred, after first
taking into account any reduction, readjustment, and restoration of
Participating Interests under Sections 8.6, 9.4, 9.5 and 10.5 (or, as to
liabilities arising prior to the Effective Date, its initial Participating
Interest). 
 
16.5  Disposition of Assets on Termination. Promptly after termination of this
under Sections 16.1 or 16.2, the Manager shall take all action necessary to wind
up the activities of the Business. All costs and expenses incurred in connection
with the termination of the Business shall be expenses chargeable to the
Business Account.
 
16.6  Non-Compete Covenants. Neither JV Participant that withdraws pursuant to
Section 16.3, or is deemed to have withdrawn pursuant to Sections 6.4, 8.6 or
10.5, nor any Affiliate of such a JV Participant, shall directly or indirectly
acquire any interest or right to explore or mine, or both, on any property any
part of which is within the Property for 24 months after the effective date of
withdrawal. If a withdrawing JV Participant, or the Affiliate of a withdrawing
JV Participant, breaches this Section, such JV Participant shall be obligated to
offer to convey to the non-withdrawing JV Participant, without cost, any such
property or interest so acquired (or ensure its Affiliate offers to convey the
property or interest to the non-withdrawing JV Participant, if the acquiring
party is the withdrawing JV Participant’s Affiliate). Such offer shall be made
in writing and can be accepted by the non-withdrawing JV Participant at any time
within 10 days after the offer is received by such non-withdrawing JV
Participant. Failure of a JV Participant’s Affiliate to comply with this section
shall be a breach by such JV Participant of this Agreement.
 
 

--------------------------------------------------------------------------------

-44-
 
 
16.7  Right to Data After Termination. After termination of the Business
pursuant to Sections 16.1 or 16.2, each Party shall be entitled to make copies
of all applicable information acquired hereunder before the effective date of
termination not previously furnished to it, but a terminating or withdrawing
Party shall not be entitled to any such copies after any other termination or
withdrawal.
 
16.8  Continuing Authority. On termination of the Business under Sections 16.1,
16.2 or 16.3 or the deemed withdrawal of any Party pursuant to Sections 8.6 or
10.5, the Party which was the Manager prior to such termination or withdrawal
(or the other Party in the event of a withdrawal by the Manager) shall have the
power and authority to do all things on behalf of the Parties which are
reasonably necessary or convenient to: (a) wind up Operations and (b) complete
any transaction and satisfy any obligation, unfinished or unsatisfied, at the
time of such termination or withdrawal, if the transaction or obligation arises
out of Operations prior to such termination or withdrawal. The Manager shall
have the power and authority to grant or receive extensions of time or change
the method of payment of an already existing liability or obligation, prosecute
and defend actions on behalf of the Parties and the Business, and take any other
reasonable action in any matter with respect to which the former Parties
continue to have, or appear or are alleged to have, a common interest or a
common liability.
 
ARTICLE XVII  
 
ACQUISITIONS WITHIN AREA OF INTEREST
 
17.1  General. Any interest or right to acquire any interest in real property,
Mineral rights or water rights (in this Section collectively referred to as
“Rights”) related thereto within the Area of Interest either acquired or
proposed to be acquired during the term of this Agreement by or on behalf of any
Party (“Acquiring Party”) or any Affiliate of such Party shall be subject to the
terms and provisions of this Agreement. For further clarification a reference to
“Parties” in this Article shall mean USE/CC and Kobex, and a reference to
“Party” shall mean one of them. The Parties and their respective Affiliates for
their separate account shall be free to acquire lands and interests in lands
outside the Area of Interest and to locate mining claims outside the Area of
Interest. Failure of any Affiliate of any Party to comply with this Article
shall be a breach by such Party of this Agreement. 
 
17.2  Notice to Non-Acquiring Party. Within 15 days after the acquisition or
proposed acquisition, as the case may be, of any interest or the right to
acquire any interest in Rights wholly or partially within the Area of Interest
(except Rights acquired by the Manager pursuant to a Program), the Acquiring
Party shall notify the non-acquiring Party of such acquisition by it or its
Affiliate; provided further that if the acquisition of any interest or right to
acquire any interest pertains to Rights partially within the Area of Interest,
then all such Rights (i.e., the part within the Area of Interest and the part
outside the Area of Interest) shall be subject to this Article. The Acquiring
Party’s notice shall describe in detail the acquisition, the acquiring party if
that party is an Affiliate, the lands and minerals covered thereby, any water
rights related thereto, the cost thereof, and the reasons why the Acquiring
Party believes that the acquisition (or proposed acquisition) of the interest is
in the best interests of the Parties under this Agreement. In addition to such
notice, the Acquiring Party shall make any and all information concerning the
relevant interest available for inspection by the non-acquiring Party.
 
 

--------------------------------------------------------------------------------

-45-
 
 
17.3  Election to Acquire. 
 

(a)  
During the Option Period, within 30 days after receiving the Acquiring Party’s
notice, the non-acquiring Party may notify the Acquiring Party of its election
to include such acquired interest in the Property and make it subject to the
terms of this Agreement. Upon such election such acquired interest shall be
included in the Property thereafter for all purposes of this Agreement. If the
Acquiring Party is USE/CC, then Kobex shall reimburse it for the acquisition
costs that it or its Affiliate has incurred. When paid by Kobex in the first
instance on acquisition, or reimbursed by Kobex when acquired by USE/CC, the
acquisition costs for any acquired interests will be deemed to constitute
Expenditures to the credit of Kobex pursuant to Section 6.1 hereunder.

 

(b)  
During the Joint Venture Period, within 30 days after receiving the Acquiring
Party’s notice, the non-acquiring Party may notify the Acquiring Party of its
election to accept a proportionate interest in the acquired interest equal to
its Participating Interest. Promptly upon such notice, the Acquiring Party shall
convey or cause its Affiliate to convey to the non-acquiring Party, in
proportion to their respective Participating Interests, by special warranty deed
with title held as described in Section 8.12, all of the Acquiring Party’s (or
its Affiliate’s) interest in such acquired interest, free and clear of all
Encumbrances arising by, through or under the Acquiring Party (or its Affiliate)
other than those to which both Parties have agreed. The acquired interests shall
become a part of the Property for all purposes of this Agreement immediately
upon such notice. The non-acquiring Party shall promptly pay to the Acquiring
Party its proportionate share of the latter’s actual out-of-pocket acquisition
costs.

 
17.4  Election to Acquire Not Exercised. If the other Party does not give such
notice within the 30 day period set forth in Section 17.3, it shall have no
interest in the acquired interests, and the acquired interests shall not be a
part of the Property, Assets nor continue to be subject to this Agreement, and
the Acquiring Party shall be free to hold or deal with the acquired interest
free of the terms of this Agreement, and such acquired interest shall be
excluded from the Area of Interest.
 
ARTICLE XVIII  
 
ABANDONMENT AND SURRENDER OF PROPERTIES
 
18.1  Abandonment and Surrender of Property - Option Period. During the Option
Period, other than as provided in Section Error! Reference source not found.,
the Manager may surrender or abandon any Rights comprising the Property only
with the consent of USE/CC. If USE/CC agrees with such abandonment or surrender,
then the Manager may proceed with such abandonment or surrender. If USE/CC does
not agree with such abandonment or surrender, then such Rights shall not be
abandoned.
 
18.2  Abandonment and Surrender of Property - Joint Venture Period. During the
Joint Venture Period, either JV Participant may request the Management Committee
to authorize the Manager to surrender or abandon part or all of the Property. If
the Management Committee does
 
 

--------------------------------------------------------------------------------

-46-
 
 
not authorize such surrender or abandonment, or authorizes any such surrender or
abandonment over the objection of either JV Participant, the JV Participant that
desires to surrender or abandon shall assign to the objecting JV Participant, by
special warranty deed and without cost to the objecting JV Participant, all of
the abandoning JV Participant’s interest in the Property sought to be abandoned
or surrendered, free and clear of all Encumbrances created by, through or under
the abandoning JV Participant other than those to which both JV Participants
have agreed. Upon the assignment, such properties shall cease to be part of the
Property. The JV Participant that desires to abandon or surrender shall remain
liable for its share (determined by its Participating Interest as of the date of
such abandonment, after first taking into account any reduction, readjustment,
and restoration of Participating Interests under Sections 8.6, 9.4, 9.5, and
10.5) of any liability with respect to such Property, including, without
limitation, Continuing Obligations, Environmental Liabilities and Environmental
Compliance, whether accruing before or after such abandonment, arising out of
activities prior to the Effective Date and out of Operations conducted prior to
the date of such abandonment, regardless of when any funds may be expended to
satisfy such liability.
 
ARTICLE XIX  
 
DISPUTES
 
19.1  Governing Law. Except for matters of title to the Property or their
Transfer, which shall be governed by the law of their situs, this Agreement
shall be governed by and interpreted in accordance with the laws of the State of
Colorado, without regard for any conflict of laws or choice of laws principles
that would permit or require the application of the laws of any other
jurisdiction.
 
19.2  Dispute Resolution. All disputes arising under or in connection with this
Agreement which cannot be resolved by agreement between the Parties shall be
resolved in accordance with Sections 19.3 and 19.4. The dispute resolution
mechanisms applicable to Section 6.9 shall be pursued prior to any arbitration
or legal action. If any legal action or other proceeding is brought for the
enforcement of this Agreement, or because of an alleged dispute, breach,
default, or misrepresentation in connection with any of the provisions of this
Agreement, the successful or substantially prevailing Party shall be entitled to
recover reasonable attorneys’ fees and other costs incurred in that action or
proceeding, in addition to any other relief to which it or they may be entitled.
 
19.3  Mediation. With the exception of disputes arising under Section 6.9, if
any dispute has not been resolved within 30 days after the date of the Notice of
a dispute, or if the Party receiving such Notice fails or refuses to meet within
such time period, either Party may initiate mediation of the dispute by sending
the other Party a written request that the dispute be mediated. The Party
receiving such a written request shall promptly respond to the requesting Party
so that all Parties can jointly select a neutral and impartial mediator and
schedule the mediation session. The Parties shall mediate the dispute before a
neutral, third party mediator within 30 days after the date of the written
request for mediation.
 
19.4  Arbitration. If a dispute has not been resolved within 60 days after the
original Notice of a dispute or within 30 days after the date of a request for
mediation, whichever is later, then any Party may initiate arbitration
proceedings. Any dispute, controversy or claim, of any and
 
 

--------------------------------------------------------------------------------

-47-
 
 
every kind or type, whether based on contract, tort, statute, regulations, or
otherwise, arising out of, connected with, or relating in any way to this
Agreement, the relationship of the Parties, the obligations of the Parties or
the Operations carried out under this Agreement, including without limitation,
any dispute as to the existence, validity, construction, interpretation,
negotiation, performance, non-performance, breach, termination, or
enforceability of this Agreement and establishment of fair market value, shall
be settled through final and binding arbitration, it being the intention of the
Parties that this is a broad form arbitration agreement designed to encompass
all possible disputes among the Parties relating to the project that is the
subject of the JV Participants’ agreement.
 
The arbitration shall be conducted in accordance with the Arbitration Rules of
the American Arbitration Association (“AAA”) as in effect on the date of
commencement of the arbitration proceeding (the “AAA Rules”). The arbitration
panel shall apply the Federal Rules of Evidence to all evidentiary questions
arising in the course of the arbitration, and shall apply the Federal Rules of
Civil Procedure to the conduct of discovery in the course of the arbitration.
 

(a)  
Number of Arbitrators. The Parties shall appoint a sole arbitrator agreeable to
them to resolve any dispute; provided, however, that should the Parties fail to
agree upon a sole arbitrator within 30 days after the initiation of the
arbitration, then there shall be 3 arbitrators. The claimant shall name the
first arbitrator within thirty days after the expiration of the above-described
deadline to appoint a single arbitrator. The respondent shall appoint the second
arbitrator within 30 days after the appointment of the first arbitrator. The two
Party-appointed arbitrators shall appoint the third arbitrator within thirty
days after the appointment of the second arbitrator. If (i) the respondent fails
to appoint an arbitrator or (ii) the two Party-appointed arbitrators fail to
appoint a third arbitrator within the above-described time limitations, then the
AAA shall appoint the second and/or third arbitrator, as applicable.

 

(b)  
Place of Arbitration. Unless otherwise agreed in writing by all Parties to the
arbitration, the situs of the arbitration under this Agreement shall be Denver,
Colorado, U.S.A.

 

(c)  
Language. The arbitration proceedings shall be conducted in the English
language.

 

(d)  
Entry of Judgment. Judgment on the award of the arbitral tribunal may be entered
by any court of competent jurisdiction.

 

(e)  
Qualifications and Conduct of the Arbitrators. All arbitrators shall be and
remain at all times wholly impartial and shall provide the Parties with a
statement that they can and shall decide the case impartially. No arbitrator
shall have any financial interest (directly or indirectly) in the dispute or any
financial dependence (directly or indirectly) upon any of the Parties. All
arbitrators shall be knowledgeable of the mining industry or the law applicable
to such business. The AAA’s Rules of Ethics shall be applicable to all
arbitrators.

 
 

--------------------------------------------------------------------------------

-48-
 
 

(f)  
Interim Measures. The arbitrators, or in an emergency the presiding arbitrator
acting alone in the event one or more of the other arbitrators are unable to be
involved in a timely fashion, may grant interim measures including injunctions,
attachments and conservation orders in appropriate circumstances, which measures
the Parties agree may be immediately enforced by the arbitrators or by court
order. Hearings on requests for interim measures may be held in person, by
telephone or by video conference, and requests for relief, responses, briefs or
memorials may be sent to, and orders or awards received from, the arbitrators by
facsimile or other similar means which include a confirmation of delivery.
Notwithstanding the requirements for alternative dispute resolution procedures
(such as negotiation and mediation), prior to the constitution of the
arbitration tribunal and thereafter as necessary to enforce the arbitrators’
rulings or in the absence of the jurisdiction of the arbitrators to rule on
interim measures in a given jurisdiction, any Party may apply to a court for
interim measures, and the JV Parties agree that seeking and obtaining such
measures shall not waive the right to arbitration.

 

(g)  
Costs and Attorney’s Fees. The arbitral tribunal is authorized to award
attorney’s fees or allocate them between the Parties. The costs of the
arbitration proceedings shall be borne in the manner determined by the arbitral
tribunal, with the exception of the arbitrators’ fees. The Parties shall divide
the cost of a single arbiter, with Kobex paying 50% of the fee and the U.S.
Energy Group paying the remaining 50%. In the event that three arbitrators are
appointed, each of Kobex and the U.S. Energy Group shall pay the fee of the
arbitrator it appoints and 50% of the fee of the third arbitrator.

 

(h)  
Currency of Award. The arbitral award shall be made and payable in Dollars free
of any tax or other deduction.

 

(i)  
Punitive Damages. Penal, punitive, treble, multiple, consequential, incidental
or similar damages may not be recovered or awarded.

 

(j)  
Confidentiality. Except to the extent necessary to enforce the arbitration,
agreement or award, to enforce other rights of the Parties, or as required by
law, the Parties, their employees, officers, directors, counsel, consultants,
and expert witnesses, shall maintain as confidential the fact of the arbitration
proceeding, the arbitral award, contemporaneous or historical documents
exchanged or produced during the arbitration proceeding, and memorials, briefs
or other documents prepared for the arbitration.

 

(k)  
Waiver of Appeals. To the extent permitted by law, right to appeal from or to
cause a review of any arbitral award by any court is hereby waived by the JV
Participants.

 

(l)  
Summary Disposition. The arbitrators are hereby authorized, if they consider it
appropriate, to decide any disputes by summary disposition on the documents and
written testimony without hearing oral testimony.

 
 

--------------------------------------------------------------------------------

-49-
 
 

(m)  
Draft of the Proposed Award. Prior to rendering the final award, the arbitral
tribunal shall submit to the Parties an unsigned draft of the proposed award and
each Party, within 10 Business Days after receipt of such draft award, may serve
on every other Party and file with the tribunal a written statement commenting
upon any alleged errors of fact, law, computation, or otherwise. The tribunal
shall endeavour to render its final award within 10 Business Days after the
receipt of the letter of the written statements of the Parties.

 
ARTICLE XX  
 
CONFIDENTIALITY, OWNERSHIP,
 
USE AND DISCLOSURE OF INFORMATION
 
20.1  Business Information. Except as provided in Sections 20.3 and 20.4, or
with the prior written consent of the other Parties, each Party shall keep
confidential and not disclose to any third party or the public any portion of
the Business Information that constitutes Confidential Information. During the
Joint Venture Period, all Business Information shall be owned jointly by the JV
Participants as their Participating Interests are determined pursuant to this
Agreement. Both before and after the termination of the Business, all Business
Information may be used by either any Party for any purpose, whether or not
competitive with the Business, without consulting with, or obligation to, the
other Parties.
 
20.2  Party Information. In performing its obligations under this Agreement, no
Party shall be obligated to disclose any Party Information. If a Party elects to
disclose Party Information in performing its obligations under this Agreement,
such Party Information, together with all improvements, enhancements,
refinements and incremental additions to such Party Information that are
developed, conceived, originated or obtained by either any Party in performing
its obligations under this Agreement (“Enhancements”), shall be owned
exclusively by the Party that originally developed, conceived, originated or
obtained such Party Information. Each Party may use and enjoy the benefits of
such Participant Information and Enhancements in the conduct of the Business
hereunder, but the Parties that did not originally develop, conceive, originate
or obtain such Party Information may not use such Party Information and
Enhancements for any other purpose. Except a provided in Section 20.4, or with
the prior written consent of the other Party, which consent may be withheld in
such Party’s sole discretion, each Party shall keep confidential and not
disclose to any third party or the public any portion of Party Information and
Enhancements owned by the other Parties that constitutes Confidential
Information.
 
20.3  Permitted Disclosure of Confidential Business Information. Any Party may
disclose Business Information that is Confidential Information:
 

(a)  
to a Party’s officers, directors, partners, members, employees, Affiliates,
shareholders, agents, attorneys, accountants, consultants, contractors,
subcontractors or advisors, for the sole purpose of such Party’s performance of
its obligations under this Agreement;

 

(b)  
to any party to whom the disclosing Party contemplates a Transfer of all or any
part of its Participating Interest, for the sole purpose of evaluating the
proposed Transfer; 

 
 

--------------------------------------------------------------------------------

-50-
 
 

(c)  
to any actual or potential lender, underwriter or investor for the sole purpose
of evaluating whether to make a loan to or investment in the disclosing Party;
or

 

(d)  
to a third party with whom the disclosing Party contemplates any independent
business activity or operation.

 
The Party disclosing Confidential Information pursuant to this Section 20.3,
shall disclose such Confidential Information to only those parties who have a
bona fide need to have access to such Confidential Information for the purpose
for which disclosure to such parties is permitted under this Section 20.3 and
who have agreed in writing supplied to, and enforceable by, the other Parties to
protect the Confidential Information from further disclosure, to use such
Confidential Information solely for such purpose and to otherwise be bound by
the provisions of this ARTICLE XX. Such writing shall not preclude parties
described in Section 20.3(b) from discussing and completing a Transfer with the
other Parties. The Party disclosing Confidential Information shall be
responsible and liable for any use or disclosure of the Confidential Information
by such parties in violation of this Agreement and such other writing.
 
20.4  Disclosure Required By Law. Notwithstanding anything contained in this
Article, a Party may disclose any Confidential Information if, in the opinion of
the disclosing Party’s legal counsel:
 

(a)  
such disclosure is legally required to be made in a judicial, administrative or
governmental proceeding pursuant to a valid subpoena or other applicable order;

 

(b)  
such disclosure is legally required to be made pursuant to the rules or
regulations of a stock exchange or similar trading market applicable to the
disclosing JV Participant; or

 

(c)  
such disclosure is legally required to be made by the rules and regulations of
any regulatory authority.

 
Prior to any disclosure of Confidential Information under this Section 20.4, the
disclosing Party shall give the other Party at least two Business Days prior
written notice (unless less time is permitted by such rules, regulations or
proceeding) and, in making such disclosure, the disclosing Party shall disclose
only that portion of Confidential Information required to be disclosed and shall
take all reasonable efforts to preserve the confidentiality thereof, including,
without limitation, obtaining protective orders and supporting the other Parties
in intervention in any such proceeding.
 
20.5  Permitted Disclosure. In addition, notwithstanding anything contained in
this Article, a Party may disclose any Confidential Information in the following
disclosure scenarios:
 

(a)  
to another Party or the Manager;

 

(b)  
with the prior written consent of all the other Parties;

 
 

--------------------------------------------------------------------------------

-51-
 
 

(c)  
to a bank or other financial institution considering the provision of or, which
has provided financial accommodation to, a Party or an Affiliate of a Party or
to a trustee, representative or agent or such a bank or financial institution;

 

(d)  
to a third party, provided that such third party has first agreed in writing to
maintain the confidentiality of the Confidential Information;

 

(e)  
by a Party to legal, financial and other professional advisers, auditors and
other consultants, officers and employees of a Party or a Party’s Affiliate,
provided that such Party or Party’s Affiliate has first agreed in writing to
maintain the confidentiality of the Confidential Information; and

 

(f)  
to the extent that the Confidential Information was publicly available at the
Effective Date or becomes publicly available subsequent to the Effective Date
without breach of this Agreement.

 
20.6  Public Announcements. Prior to making or issuing any press release or
other public announcement or disclosure of Business Information that is not
Confidential Information, a JV Participant shall first consult with the other JV
Participant as to the content and timing of such announcement or disclosure. If
the other Party from whom such approval is requested has not approved or has not
reasonably refused such request within 3 days of receiving such request, such
other Party shall be deemed to have approved the press release or public
statement forming the subject matter of such request.
 
ARTICLE XXI  
 
GENERAL PROVISIONS
 
21.1  Notices. All notices, payments and other required or permitted
communications (“Notices”) to the Parties shall be in writing, and shall be
addressed respectively as follows:
 
If to the U.S. Energy Group: 
 
            877 North 8th West
            Riverton, WY 82501
            Attention: Mark Larsen, President
            Telephone: (307) 856-9721
            Facsimile: (307) 856-3050
 
With a Copy to: 
 
            U.S. Energy Corp.
            877 North 8th West,
            Riverton, WY 82501
            Attention: Steve Youngbauer, General Counsel
            Telephone: (307) 856-9721
            Facsimile: (307) 856-3050
 
            -and-
 
 

--------------------------------------------------------------------------------

-52-
 
 
            Davis, Graham & Stubbs LLP
            1550 Seventeenth St.
            Suite 500
            Denver, CO 80206
            Attention: Scot Anderson, Esq.
            Telephone: (303) 892-7383
            Facsimile: (303) 893-1379
 


 
If to Kobex Resources Ltd.:
 
            Kobex Resources
            1700 - 700 West Pender Street
            Vancouver, BC V6C 1G8
            Attention: H. Leo King, President
            Telephone: (604) 484-6228
            Facsimile: (604) 688-9336
 
With a Copy to:
 
            Aydin Bird Business Lawyers
            530 North Office Tower
            650 West 41st Avenue
            Vancouver, BC V5Z 2M9
            Attention: Geoff Bird
            Telephone: (604) 267-2826
            Facsimile: (604) 266-3929
 
All Notices shall be given (a) by personal delivery to the Party, or (b) by
electronic communication, capable of producing a printed transmission, (c) by
registered or certified mail return receipt requested; or (d) by overnight or
other express courier service. All Notices shall be effective and shall be
deemed given on the date of receipt at the principal address if received during
normal business hours, and, if not received during normal business hours, on the
next business day following receipt, or if by electronic communication, on the
date of such communication. Any Party may change its address by Notice to the
other Parties.
 
21.2  Currency. All references to “dollars” or “$” herein shall mean lawful
currency of the United States of America.
 
21.3  Headings. The subject headings of the Parts, Articles and Sections of this
Agreement and the Paragraphs and Subparagraphs of the Exhibits to this Agreement
are included for purposes of convenience only, and shall not affect the
construction or interpretation of any of its provisions.
 
21.4  Waiver. The failure of any Party to insist on the strict performance of
any provision of this Agreement or to exercise any right, power or remedy upon a
breach hereof shall not
 
 

--------------------------------------------------------------------------------

-53-
 
 
constitute a waiver of any provision of this Agreement or limit such Parties’
right thereafter to enforce any provision or exercise any right.
 
21.5  Modification. No modification of this Agreement shall be valid unless made
in writing and duly executed by all Parties.
 
21.6  Force Majeure. Except for the obligations to make payments when due
hereunder, the obligations of a Party shall be suspended to the extent and for
the period that performance is prevented by any cause, whether foreseeable or
unforeseeable, beyond its reasonable control, including, without limitation,
labor disputes (however arising and whether or not employee demands are
reasonable or within the power of the Party to grant); acts of God; Laws,
instructions or requests of any government or governmental entity; judgments or
orders of any court; inability to obtain on reasonably acceptable terms any
public or private license, permit or other authorization; curtailment or
suspension of activities to remedy or avoid an actual or alleged, present or
prospective violation of Environmental Laws; action or inaction by any federal
state or local agency that delays or prevents the issuance or granting of any
approval or authorization required to conduct Operations beyond the reasonable
expectations of the Party seeking the approval or authorization (including,
without limitation, a failure to complete any review and analysis required by
the National Environmental Policy Act or any similar state law within thirty-six
(36) months of initiation of that process); acts of war or conditions arising
out of or attributable to war, whether declared or undeclared; riot, civil
strife, insurrection or rebellion; fire, explosion, earthquake, storm, flood,
sink holes, drought or other adverse weather condition; delay or failure by
suppliers or transporters of materials, parts, supplies, services or equipment
or by contractors’ or subcontractors’ shortage of, or inability to obtain,
labor, transportation, materials, machinery, equipment, supplies, utilities or
services; accidents; breakdown of equipment, machinery or facilities; actions by
native rights groups, environmental groups, or other similar special interest
groups; or any other cause whether similar or dissimilar to the foregoing. The
affected Party shall promptly give notice to the other Party of the suspension
of performance, stating therein the nature of the suspension, the reasons
therefore, and the expected duration thereof. The affected Party shall resume
performance as soon as reasonably possible. During the period of suspension the
obligations of both JV Participants to advance funds pursuant to Section 10.2
shall be reduced to levels consistent with then current Operations. For the
avoidance of doubt, this Section 21.7 does not relieve Kobex of its obligation
to make Option Payments pursuant to the schedule described in Section 6.1 in
order to retain the Option to earn an interest in the Property, does not relieve
Kobex to keep the Property in good standing, and does not relieve Kobex from
continuing to fund the operation and maintenance of the Facility.
 
 

--------------------------------------------------------------------------------

-54-
 
 
21.7  Rule Against Perpetuities. The Parties do not intend that there shall be
any violation of the rule against perpetuities, the rule Against unreasonable
restraints on the alienation of property, or any similar rule. Accordingly, if
any right or option to acquire any interest in the Property, in a Participating
Interest, in the Assets, or in any real property exists under this Agreement,
such right or option must be exercised, if at all, so as to vest such interest
within time periods permitted by applicable rules and law. If, however, any such
violation should inadvertently occur, the Parties hereby agree that a court
shall reform that provision in such a way as to approximate most closely the
intent of the Parties within the limits permissible under such rules.
 
21.8  Further Assurances. Each of the Parties shall take, from time to time and
without additional consideration, such further actions and execute such
additional instruments as may be reasonably necessary or convenient to implement
and carry out the intent and purpose of this Agreement or as may be reasonably
required by lenders in connection with Project Financing.
 
21.9  Entire Agreement; Successors and Assigns. This Agreement contains the
entire understanding of the Parties and supersedes all prior agreements and
understandings between the Parties relating to the subject matter hereof. This
Agreement shall be binding upon and inure to the benefit of the respective
successors and permitted assigns of the Parties.
 
21.10  Memorandum. At the request of any Party, a Memorandum or short form of
this Agreement, or a Financing Statement(s) (to which copies of the Memorandum
or short form of this Agreement shall be attached) shall be prepared by the
Manager, executed and acknowledged by the Parties, and delivered to the Manager
for recording and filing in those appropriate recording districts and Uniform
Commercial Code filing offices as may be necessary to provide constructive
notice of this Agreement and the rights and obligations of the Parties
hereunder. The Manager shall record and file in the proper recording districts,
county recording offices and Uniform Commercial Code filing offices, all such
documents delivered to it by the Parties. Unless the Parties agree, this
Agreement shall not be recorded.
 
 

--------------------------------------------------------------------------------

-55-
 
 
21.11  Counterparts. This Agreement may be executed in any number of
counterparts, and it shall not be necessary that the signatures of all the
Parties be contained on any counterpart. Each counterpart shall be deemed an
original, but all counterparts together shall constitute one and the same
instrument.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.


U.S. MOLY CORP.
   
Per:
    /s/ Mark J. Larsen  
President



U.S. ENERGY CORP.
   
Per:
    /s/ Mark J. Larsen  
President



CRESTED CORP.
   
Per:
    /s/ Keith G. Larsen  
Co-Chair



KOBEX RESOURCES LTD.
   
Per:
    /s/ Roman Shklanka  
Chairman








--------------------------------------------------------------------------------


 